09
Filed 05/30/19


         United States Bankruptcy Court for the:
             E

        Case number
                           a

                       (Ifknown):
                                     s             t

                                                                    5
                                                                                  Case 19-23435




                                                                          Chapter you are filingunder
                                                                                                           C,,
                                                                                                                                          LED
                                                                                                                                                                         Doc 1




                                                                          Ed Chapter 7                                  WED TES BANJFTCY
                                                                                                                        L   DISTRIcT Of CALIFOR'A
                                                                          U   Chapter 11
                                                                          U   Chapter 12
                                                                          U   Chapter 13                                                 U Check if this is an
                                                                                                                                            amended filing



       Official Form 101
       Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  12/17

       The bankruptcy forms use you and Debtor I to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
       joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, 'Do you own a car,"
        the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor I and
        Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor I and the other as Debtor 2. The
        same person must be Debtor I in all of the forms.
       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
       information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
       (if known). Answer every question.


      •LflT1 Identify Yourself

                                            About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):
           Your full name
           Write the name that is on your
                                             ANGELA
           government-issued picture
           identification (for example,      First name                                                     First name
           your driver's license or          R
           passport).                       Middle name                                                     Middle name

           Bring your picture                HARO
           identification to your meeting    Last name                                                      Last name
           with the trustee.
                                             Suffix (Sr., Jr., Ii, lit)                                     Suffix (Sr., Jr., II, ill)




           All other names you
           have used in the last 8           First name                                                     First name
           years
           Include your married or           Middle name                                                    Middle name
           maiden names.
                                             Last name                                                      Last name



                                             First name                                                     First name


                                             Middle name                                                    Middle name


                                             Last name                                                      Last name




       3. Only the last 4 digits of
                                             XXX       - xx– 4                   5         7   -6           xxx - xx-
          your Social Security
          number or federal                  OR                                                             OR
          Individual Taxpayer
          Identification number              9 xx - xx -                                       -            9xx - xx -
          (ITIN)

       Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                  page 1
Filed 05/30/19                                                                    Case 19-23435                                                                                   Doc 1

       Debtor 1
                       ANGELA              R                     HARO                                          Case number
                       First Name   Middle Name                Last Name




                                                  About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):


             Any business names
             and Employer                                I have not used any business names or EINs.                U      I have not used any business names or EINs.
             Identification Numbers
             (EIN) you have used in
             the last 8 years                     Business name Business name

             Include trade names and
             doing business as names              Business name                                                     Business name



                                                  EIN                                                               EIN


                                                  EIN                                                               EIN




             Where you live                                                                                         If Debtor 2 lives at a different address:



                                                                       Ii*I
                                                  Number          Street                                            Number          Street


                                                  #D

                                                  FAIRFIELD                                CA 94533
                                                  City                                     State    ZIP Code        City                                     State    ZIP Code

                                                  SOLONO
                                                  County                                                            County

                                                  If your mailing address is different from the one                 If Debtor 2's mailing address is different from
                                                  above, fill it in here. Note that the court will send             yours, fill It in here. Note that the court will send
                                                  any notices to you at this mailing address.                       any notices to this mailing address.



                                                  Number          Street                                            Number          Street


                                                  P.O. Box                                                          P.O. Box


                                                  City                                     State    ZIP Code        City                                     State     ZIP Code




       6.    Why you are choosing                 Check one:                                                        Check one:
             this district to file for
             bankruptcy                                  Over the last 180 days before filing this petition,        U      Over the last 180 days before filing this petition,
                                                         I have lived in this district longer than in any                  I have lived In this district longer than In any
                                                         other district,                                                   other district.

                                                  U      I have another reason. Explain.                            U      I have another reason. Explain.
                                                         (See 28 U.S.C. § 1408.)                                           (See 28 U.S.C. § 1408.)




            Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                         page 2
Filed 05/30/19                                                                    Case 19-23435                                                                      Doc 1

       Debtor 1        ANGELA               R                   HARO                                           Case number
                        First Name   Middle Name              Last Name




      •               Tell the Court About Your Bankruptcy Case


                The chapter of the                 Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
                Bankruptcy Code you                for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
                are choosing to file
                                                   hLi   Chapter 7
                under
                                                   U Chapter 11
                                                   U Chapter 12
                                                   U Chapter 13

                How you will pay the fee           U I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                                         local court for more details about how you may pay. Typically, if you are paying the fee
                                                         yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                         submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                         with a pre-printed address.

                                                         I need to pay the fee in installments. If you choose this option, sign and attach the
                                                         Application for Individuals to Pay The Filing Fee in Installments ( Official Form 1 03A).

                                                   U I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                         By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                         less than 150% of the official poverty line that applies to your family size and you are unable to
                                                         pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                         Chapter 7 Filing Fee Waived (Official Form 1 03B) and file it with your petition.



       s. Have you filed for                             No
           bankruptcy within the
           last 8 years?                           U Yes.      Distnct                                  When                    Case number
                                                                                                               MM! DDIYYYY

                                                               District                                 When                    Case number
                                                                                                               MM! DD!Y'Y

                                                               District                                 When                    Case number
                                                                                                               MM! DD/YYYY



          10.   Are any bankruptcy                   I No
                cases pending or being
                filed by a spouse who is           U Yes.      Debtor                                                            Relationship to you
                not filing this case with                      District                                 When   ________________ Case number, if kni
                you, or by a business                                                                          MMIDD /VYYY
                partner, or by an
                affiliate?
                                                               Debtor                                                            Relationship to you

                                                               District                                 When                     Case number, if knr




          11.   Do you rent your                   U No. Go to line 12.
                residence?                               Yes. Has your landlord obtained an eviction judgment against you?

                                                                    No. Go to line 12.
                                                               U Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                                    part of this bankruptcy petition.




            Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                 page 3
Filed 05/30/19                                                                            Case 19-23435                                                                 Doc 1

      Debtor 1         ANGELA                    R                    HARO                                           Case number(ffknoam)______________________
                       First Name        Middle Name               Last Name




      U flU Report About Any Businesses You Own as a Sole Proprietor


       12. Are you a sole proprietor                   0     No. Go to Part 4.
          of any full- or part-time
           business?                                   U Yes. Name and location of business
             A sole proprietorship is a
             business you operate as an
                                                                  Name of business, if any
             individual, and is not a
             separate legal entity such as
             a corporation, partnership, or
                                                                  Number         Street
             LLC.
             If you have more than one
             sole proprietorship, use a
             separate sheet and attach it
             to this petition.
                                                                                                                          State         ZIP Code


                                                                  Check the appropriate box to describe your business:

                                                                  U   Health Care Business (as defined in 11 U.S.C. § 101 (27A))

                                                                  U   single Asset Real Estate (as defined in ii U.S.C. § 101 (51 B))

                                                                  U   Stockbroker (as defined in ii U.S.C. § 101(53A))

                                                                  U   commodity Broker (as defined in ii U.S.C. § 101(6))

                                                                  U   None of the above


       13.   Are you filing under                      If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
             Chapter 11 of the                         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
             Bankruptcy Code and                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                                       any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).
             are you a small business
             debtor?
                                                             No. I am not filing under Chapter 11
             For a definition of small
             business debtor, see                      U     No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
             11 U.S.C. § 101(51D).                                the Bankruptcy Code.

                                                       U     Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                                  Bankruptcy Code.


      •n-ircu Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


       14. Do you own or have any                        I   No
          property that poses or is
          alleged to pose a threat                     U Yes. What is the hazard?
          of imminent and
          identifiable hazard to
          public health or safety?
          Or do you own any
           property that needs
                                                                    If immediate attention is needed, why is it needed?
           immediate attention?
             For example, do you own
             perishable goods, or livestock
             that must be fed, or a building
             that needs urgent repairs?
                                                                    Where is the property?
                                                                                                            Street




                                                                                             City                                           State      ZP Code


         Official Form 101                                          Voluntary Petition for individuals Filing for Bankruptcy                                   page 4
Filed 05/30/19                                                                 Case 19-23435                                                                                        Doc 1

       Debtor 1      ANGELA                  R                 HARO                                             Case number   r*aoma)______________________________
                     First Name     Middle Name             Last Name


      UflL1 Explain Your Efforts to Receive a Briefing About Credit Counseling

                                                  About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):
       15. Tell the court whether
          you have received a
           briefing about credit                  You must check one:                                                 You must check one:
           counseling.
                                                      I received a briefing from an approved credit                  U    I received a briefing from an approved credit
                                                      counseling agency within the 180 days before I                      counseling agency within the 180 days before I
           The law requires that you                  filed this bankruptcy petition, and I received a                    filed this bankruptcy petition, and I received a
           receive a briefing about credit            certificate of completion.                                          certificate of completion.
           counseling before you file for
                                                      Attach a copy of the certificate and the payment                    Attach a copy of the certificate and the payment
                                                      plan, if any, that you developed with the agency.                   plan, if any, that you developed with the agency.
           truthly check one of the
           following choices. If you
           cannot do so, you are not
                                                  u I received a briefing from an approved credit                     U   I received a briefing from an approved credit
                                                      counseling agency within the 180 days before I                      counseling agency within the 180 days before I
           eligible to file,
                                                      filed this bankruptcy petition, but I do not have a                 filed this bankruptcy petition, but I do not have a
                                                      certificate of completion.                                          certificate of completion.
           If you file anyway, the court              Within 14 days after you file this bankruptcy petition,             Within 14 days after you file this bankruptcy petition,
           can dismiss your case, you
                                                      you MUST file a copy of the certificate and payment                 you MUST file a copy of the certificate and payment
           will lose whatever filing fee              plan, if any.                                                       plan, if any.
           you paid, and your creditors
           can begin collection activities        U   I certify that I asked for credit counseling                    U   I certify that I asked for credit counseling
           again,                                     services from an approved agency, but was                           services from an approved agency, but was
                                                      unable to obtain those services during the 7                        unable to obtain those services during the 7
                                                      days after I made my request, and exigent                           days after I made my request, and exigent
                                                      circumstances merit a 30-day temporary waiver                       circumstances merit a 30-day temporary waiver
                                                      of the requirement.                                                 of the requirement.
                                                      To ask for a 30-day temporary waiver of the                         To ask for a 30-day temporary waiver of the
                                                      requirement, attach a separate sheet explaining                     requirement, attach a separate sheet explaining
                                                      what efforts you made to obtain the briefing, why                   what efforts you made to obtain the briefing, why
                                                      you were unable to obtain it before you filed for                   you were unable to obtain it before you filed for
                                                      bankruptcy, and what exigent circumstances                          bankruptcy, and what exigent circumstances
                                                      required you to file this case.                                     required you to file this case.

                                                      Your case may be dismissed if the court is                          Your case may be dismissed if the court is
                                                      dissatisfied with your reasons for not receiving a                  dissatisfied with your reasons for not receiving a
                                                      briefing before you filed for bankruptcy.                           briefing before you filed for bankruptcy.
                                                      If the court is satisfied with your reasons, you must               If the court is satisfied with your reasons, you must
                                                      still receive a briefing within 30 days after you file.             still receive a briefing within 30 days after you file.
                                                      You must file a certificate from the approved                       You must file a certificate from the approved
                                                      agency, along with a copy of the payment plan you                   agency, along with a copy of the payment plan you
                                                      developed, if any. If you do not do so, your case                   developed, if any. If you do not do so, your case
                                                      may be dismissed.                                                   may be dismissed.
                                                      Any extension of the 30-day deadline is granted                     Any extension of the 30-day deadline is granted
                                                      only for cause and is limited to a maximum of 15                    only for cause and is limited to a maximum of 15
                                                      days.                                                               days.

                                                  U   I am not required to receive a briefing about                   U   I am not required to receive a briefing about
                                                      credit counseling because of                                        credit counseling because of:

                                                      U   Incapacity.    I have a mental illness or a mental              U   Incapacity.    I have a mental illness or a mental
                                                                         deficiency that makes me                                            deficiency that makes me
                                                                         incapable of realizing or making                                    incapable of realizing or making
                                                                         rational decisions about finances,                                  rational decisions about finances.
                                                      U   Disability.    My physical disability causes me                 U    Disability.   My physical disability causes me
                                                                         to be unable to participate in a                                    to be unable to participate in a
                                                                         briefing in person, by phone, or                                    briefing in person, by phone, or
                                                                         through the intemet, even after I                                   through the internet, even after I
                                                                         reasonably tried to do so.                                          reasonably tried to do so.
                                                      U   Active duty. I am currently on active military                  U   Active duty. I am currently on active military
                                                                         duty in a military combat zone.                                     duty in a military combat zone.

                                                      If you believe you are not required to receive a                    If you believe you are not required to receive a
                                                      briefing about credit counseling, you must file a                   briefing about credit counseling, you must file a
                                                      motion for waiver of credit counseling with the court.              motion for waiver of credit counseling with the court.




         Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                         page 5
Filed 05/30/19                                                                     Case 19-23435                                                                          Doc 1

       Debtorl        ANGELA                 R                    HARO                                            Casenumber
                     FirSt Name     Middle Name               last Name




      •flIU Answer These Questions for Reporting Purposes


                                                       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
       16. What kind of debts do                       as "incurred by an individual primarily for a personal, family, or household purpose."
             you have?
                                                       U     No. Goto line 16b.
                                                        1    Yes. Goto line 17.

                                                       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                       money for a business or investment or through the operation of the business or investment.

                                                       U     No. Go to line 16c.
                                                       U     Yes. Go to line 17.

                                                       State the type of debts you owe that are not consumer debts or business debts.



       ii.   Are you filing under
             Chapter 7?                           U   No. I am not filing under Chapter 7. Go to line 18.

             Do you estimate that after               Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
             any exempt property is                        administrative expenses are paid that funds will be available to distribute to unsecured creditors?
             excluded and                                    66   No
             administrative expenses
             are paid that funds will be                     U    Yes
             available for distribution
             to unsecured creditors?

             How many creditors do                    1-49                                    U   1,000-5,000                             U 25,001-50,000
             you estimate that you                U   50-99                                   U   5,001-10,000                            U 50,001-100,000
             owe?                                 U   100-199                                 U   10,001-25,000                           U More than 100,000
                                                  U   200-999

             How much do you                      0 $0-$50,000                                U   $1 ,000,001-$10 million                 U $500,000,0014 11 billion
             estimate your assets to              U $so,00i-sioo,000                          U   $10,000,001-$50 million                 U $1,000,000,001-$10 billion
             be worth?                            U $100,001-$500,000                         U   $50,000,001-$100 million                U $10,000,000,001-$50 billion
                                                  U $500,0014I million                        U   $100,000,0014500 million                U More than $50 billion
             How much do you                      W   $0-$50,000                              U $1 000,001410 million                     U $500,000,001-$i billion
             estimate your liabilities            U $so,00 1-$100,000                         U $1 0,000,001-$50 million                  U $1,000,000,001 -$10 billion
             to be?                               U $100,0014500,000                          U $50,000,0014100 million                   U $10,000,000,001450 billion
                                                  U $500,00141 million                        U $100,000,001-$500 million                 U More than $50 billion
      •fl           Sign Below

                                                  I have examined this petition, and I dedare under penalty of perjury that the information provided is true and
       For you                                    correct.

                                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                                  of title II, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                                  under Chapter 7.

                                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attomey to help me fill out
                                                  this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                                  I request relief in accordance with the chapter of title ii, United States Code, specified in this petition.

                                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                                  with a ban ruptcy         n result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                                  18 U.S.C.    152, 1 1, 519, and 3571



                                                      SignatZA dDeffibir I                                                  Signature of Debtor 2
                                                                                               I 9

                                                      Executed                                                              Executed on
                                                                          MM   I DD   /YYYY                                               MM I DD IYYYY


         Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                       page 6
Filed 05/30/19                                                                  Case 19-23435                                                                             Doc 1

       Debtor 1     ANGELA                   R                HARO                                          Case number(o'know,,l_______________________
                    First Name     Middle Name              Last Name




                                                 I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
       For your attorney, if     YOU   are       to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
       represented by one                        available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                                 the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(0) applies, certify that I have no
       If you are not represented                knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
       by an attorney, you do not
       need to file this page.
                                                 x                                                                   Date
                                                     Signature of Attorney for Debtor                                                MM    I    DO /YYYY




                                                     Printed name


                                                     Firm name


                                                     Number Street




                                                                                                                                     ZIP Code




                                                     Contact phone                                                   Email address




                                                     Bar number                                                      State




         Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                        page 7
Filed 05/30/19                                                              Case 19-23435                                                                    Doc 1

       Debtor I     ANGELA               R                    HARO                                      Case number (if k,,OWS)__________________________
                    First Name   Middle Name              Last Name




       For you if you are filing this          The law allows you, as an individual, to represent yourself in bankruptcy court, but you
       bankruptcy without an                   should understand that many people find it extremely difficult to represent
       attorney                                themselves successfully. Because bankruptcy has long-term financial and legal
                                               consequences, you are strongly urged to hire a qualified attorney.
       If you are represented by
       an attorney, you do not                 To be successful, you must correctly file and handle your bankruptcy case. The rules are very
       need to file this page.                 technical, and a mistake or inaction may affect your rights. For example, your case may be
                                               dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                               hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                               firm if your case is selected for audit. If that happens, you could lose your right to file another
                                               case, or you may lose protections, including the benefit of the automatic stay.

                                               You must list all your property and debts in the schedules that you are required to file with the
                                               court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                               in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                               property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                               also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                               case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                               cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                                   Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                                   If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                                   hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                                   successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                                   Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                                   be familiar with any state exemption laws that apply.

                                                   Are you aware that filing for bankruptcy is a serious action with tong-term financial and legal
                                                   consequences?
                                                   U    No
                                                        Yes

                                               Are you aware that bankruptcy fraud is a serious cnme and that if your bankruptcy forms are
                                               inaccurate or incomplete, you could be fined or imprisoned?
                                                   U    No
                                                        Yes

                                                   Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                                   U    No
                                                   66   Yes. Name of Person KENDRA WILLIS
                                                             Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                                   By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                                   have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                                   attome may cause me to lose my rights or property if I do not property handle the case.


                                               x                                                            x
                                                    Signature of                                                 Signature of Debtor 2

                                                   Date                      7,011                               Date
                                                                      MMIDD /YYYY                                                 MM/ DD/YYYY

                                                   Contact phone                                                 Contact phone

                                                   Cell phone         7074507251                                 Cell phone

                                                   Email address                                                 Email address



         Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                  page 8
Filed 05/30/19                                                                           Case 19-23435                                                                                                               Doc 1



          Debtor 1              ANGELA                         R                     HARO
                                Fiet Name                   Middle Name                    Last Name

          Debtor 2
          (Spouse, if filing)   First Name                  Middle Name                    Last Name


          United States Bankruptcy Court for the: Eastern District of California

          Case number                                                                                                                                                                      U   Check if this is an
                                (If known)                                                                                                                                                     amended filing




       Official Form 1 O6Sum
       Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                          12/15

       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
       information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
       your original forms, you must fill out a new Summary and check the box at the top of this page.


      •flT               Summarize Your Assets


                                                                                                                                                                                       Your assets
                                                                                                                                                                                       Value of what you own
       1. Schedule A/B: Property (Official Form 106A/B)
             la. Copy line 55, Total real estate, from Schedule A/B                                                                                                                        $                   0


             lb. Copy line 62, Total personal property, from Schedule A/B .................................................                                                                $          3176.62

             ic. Copy line 63, Total of all property on Schedule A/B ...........................................................

                                                                                                                                                                                   I       $          3176.62


           1T            Summarize Your Liabilities



                                                                                                                                                                                        Your liabilities
                                                                                                                                                                                        Amount you owe
       2. Schedule 0: Creditors lMo Have Claims Secured by Property (Official Form 1060)
             2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of ScheduleD                                                             $         12356 00

       3. Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                         0
                                                                                                                                                                                           $ ______________
                  Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule                      ElF .... .................. ......................
                  Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule ElF ....................................... + $
                                                                                                                                                                                                     27225.20


                                                                                                                                             Your total liabilities                        $         39581.20


      •                  Summarize Your Income and Expenses


       4. Schedule I: Your Income (Official Form 1061)
                                                                                                                                                                                           $          3619.50
             Copy your combined monthly income from line 12 of Schedule I ............................................. .............................................

       5. Schedule J. Your Expenses (Official Form 106J)
             Copy your monthly expenses from line 22c of Schedule j                                                                                                                        $          321 00




       Official Form 1 O6Sum                               Summary of Your Assets and Liabilities and Certain Statistical Information                                                            page 1 of 2
Filed 05/30/19                                                                Case 19-23435                                                                            Doc 1

       Debtor 1         ANGELA                       R                   HARO                               Case number
                        Fkst Name      MkIdJe Name         last Name




      •nL! Answer These Questions for Administrative and Statistical Records


           Are you filing for bankruptcy under Chapters 7, 11, or 13?

           LI     No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
                  Yes


          What kind of debt do you have?

                  Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
                  family, or household purpose." ii U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

           LI Your debts are not primarily consumer debts.             You have nothing to report on this part of the form. Check this box and submit
                  this form to the court with your other schedules.



           From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
           Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                 $           4051.80




           Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:


                                                                                                                     Total claim


             From Part 4 on Schedule E/F copy the following:


                  Domestic support obligations (Copy line 6a.)


                  Taxes and certain other debts you owe the government. (Copy line 6b.)                              $


                  Claims for death or personal injury while you were intoxicated. (Copy line 6c.)


                  Student loans. (Copy line 6f.)


                  Obligations arising out of a separation agreement or divorce that you did not report as
                                                                                                                     $
                  priority claims. (Copy line 6g.)


                  Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)             +


                  Total. Add lines 9a through 9f.                                                                    $




    Official Form 106Sum        Summary of Your Assets and Liabilities and Certain Statistical Information                                               page 2 of 2
Filed 05/30/19                                                                   Case 19-23435                                                                                         Doc 1


      Debtor 1           ANGELA                       R                        HARO
                          Fi,st Nwne              Medle Neme                   lesi News

      Debtor 2
      (Spouse, if filing) First Nurse             Medic News                   Last Name


      United States Bankruptcy Court for the: Eastern District of California

      Case number
      (If known)

                                                                                                                                                               U Check if this is an
                                                                                                                                                                   amended filing




        Official Form I O6Dec
        Declaration About an Individual Debtor's Schedules                                                                                                                  ivi

        If two married people are filing together, both are equally responsible for supplying correct information.

        You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
        obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
        years, or both. 18 U.S.C. §§ 152, 1341,1519, and 3571.




                           Sign Below



              Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

              U    No
                   Yes.      Name of person KENDRA   WILLIS                                                Attach Bankruptcy Petition Preparer's Notice. Declaration, and
                                                                                                           Signature (Official Form 119).




              Under penalty of peijury, I delare that I have read the summary and schedules filed with this declaration and
              that they are true 4d correçtj




                Signature of Debtor I                                              Signature of Debtor 2


                Date(
                       MM! DO           /   L                                      Date______
                                                                                           MM! DO /   VYVY




        Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Filed 05/30/19                                                                       Case 19-23435                                                                                Doc 1



       Debtor 1              ANGELA                           R                   HARO
                             First Nurse                  Middle Name               Last Noere

       Debtor 2
       (Spouse, if filing)   East Nurse                   Middle Name               Lust Name


       United States Bankruptcy Court for the: Eastern District of California

       Case number
                                                                                                                                                      U   Check if this is an
                                                                                                                                                          amended filing

       Official Form I 06A/B
       Schedule A/B: Property                                                                                                                                        12/15

       In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
       category where you think it fits best. Be as complete and accurate as possible. If two mamed people are filing together, both are equally
       responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
       write your name and case number (if known). Answer every question.


     •flTIU Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

      1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

           Ed    No. Go to Part 2.
           U     Yes. Where is the property?
                                                                              What is the property? Check all that apply.
                                                                                                                                Do not deduct secured claims or exemptions. Put
                                                                              U    Single-family home                           the amount of any secured claims on Schedule 0:
                                                                                                                                Creditors Who Have Claims Secured by Property.
                     Street address, if available, or other description
                                                                              U    Duplex or multi-unit building
                                                                              U    Condominium or cooperative                   Current value of the Current value of the
                                                                              U    Manufactured or mobile home                  entire property?      portion you own?
                                                                              U    Land
                                                                              U    Investment property

                     City                             State       ZIP Code
                                                                              U    Timeshare                                    Describe the nature of your ownership
                                                                                                                                interest (such as fee simple, tenancy by
                                                                              U    other
                                                                                                                                the entireties, or a life estate), if known.
                                                                              Who has an interest in the property? Check one.
                                                                              U Debtor 1 only
                      County                                                  U Debtor 2 only
                                                                              U Debtor 1 and Debtor 2 only                      U   Check if this is community property
                                                                                                                                    (see instructions)
                                                                              U At least one of the debtors and another
                                                                              Other information you wish to add about this item, such as local
                                                                              property identification number:
           If you own or have more than one, list here:
                                                                             What is the property? Check all that apply.
                                                                                                                                Do not deduct secured claims or exemptions. Put
                                                                             U    Single-family home                            the amount of any secured claims on Schedule 0:
              1.2.                                                                                                              Creditors Who Have Claims Secured by Property.
                      Street address, if available, or other description
                                                                             U    Duplex or multi-unit building
                                                                             U    Condominium or cooperative                    Current value of the Current value of the
                                                                             U    Manufactured or mobile home                   entite property?      portion you own?
                                                                             U    Land
                                                                             U    Investment property
                                                                             U                                                  Describe the nature of your ownership
                                                                                  Timeshare
                      City                            State       ZIP Code                                                      interest (such as fee simple, tenancy by
                                                                             U    Other                                         the entireties, or a life estate), if known.
                                                                             Who has an interest in the property? Check one
                                                                             U Debtor 1 only
                      County                                                 U Debtor 2 only
                                                                             U Debtor 1 and Debtor 2 only                       U   Check if this is community property
                                                                             U At least one of the debtors and another              (see instructions)

                                                                             Other information you wish to add about this item, such as local
                                                                             property identification number:



       Official Form I O6NB                                                   Schedule A/B: Property                                                             page 1
Filed 05/30/19                                                                      Case 19-23435                                                                                      Doc 1
       Debtor 1       ANGELA                               R                      HARO                             Case number   (/f tmown(___________________________________
                          Fast Name      Mvdte Name              Last Name




                                                                             What is the property? Check all that apply.             Do not deduct secured claims or exemptions. Put
                                                                             U Single-family home                                    the amount of any secured claims on ScheduleD
            1.3.                                                                                                                     Creditors Who Have Claims Secured by Property
                   Street address, if available, or other description        U Duplex or multi-unit building
                                                                             Cl Condominium or cooperative                           Current value of the Current value of the
                                                                                                                                     entire property?      portion you own?
                                                                             U Manufactured or mobile home
                                                                             U Land
                                                                             U Investment property
                   City                            State       ZIP Code      U Timeshare                                             Describe the nature of your ownership
                                                                                                                                     interest (such as fee simple, tenancy by
                                                                             U Other                                                 the entireties, or a life estate), if known.

                                                                             Who has an interest in the property? Check one
                                                                             U Debtor 1 only
                   County
                                                                             U Debtor 2 only
                                                                             U Debtor 1 and Debtor 2 only                            U   Check if this is community property
                                                                                                                                         (see instructions)
                                                                             U At least one of the debtors and another
                                                                             Other information you wish to add about this item, such as local
                                                                             property identification number:



         Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
                                                                                                                                                               $_________________
         you have attached for Part 1. Write that number here . ......................................................................................   4




      •niu Describe Your Vehicles


       Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
       you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


          Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

          UNo
          66 Yes

           3.1.    Make:                        TOYOTA                       Who has an interest in the property? Check one.         Do not deduct secured claims or exemptions. Put
                                                                                                                                     the amount of any secured claims on Schedule D:
                   Model:                       CAMRY                        0 Debtor I only                                         Creditors Who Have Claims Secured by Property.
                                                2011                         Cl Debtor2 only
                   Year:                                                                                                             Current value of the Current value of the
                                                                             U Debtor 1 and Debtor 2 only
                   Approximate mileage:          120000                                                                              entire property?      portion you own?
                                                                             Cl At least one of the debtors and another
                   Other information:
                                                                             U Check if this is community property (see              $         12356.00        $____________
                                                                                instructions)



          If you own or have more than one, describe here:


                   Make:                                                     Who has an interest in the property? Check one.         Do not deduct secured claims or exemptions. Put
           3.2.
                                                                                                                                     the amount of any secured claims on Schedule D:
                   Model:                                                    U Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
                                                                             U Debtor 2 only
                   Year:                                                                                                             Current value of the Current value of the
                                                                             U Debtor I and Debtor 2 only
                   Approximate mileage:                                                                                              entire property?      portion you own?
                                                                             U At least one of the debtors and another
                   Other information:
                                                                             U Check if this    is community property (see
                                                                                instructions)




       Official Form 106N6                                                    Schedule A/B: Property                                                                   page 2
Filed 05/30/19                                                               Case 19-23435                                                                                                                          Doc 1
       Debtor 1      ANGELA                          R                    HARO                                                     Case number (ltknowr,)____________________________
                       First Name      MkIdIe Name       Last Name




          3.3. Make:                                                 Who has an interest in the property? Check one.                                              Do not deduct secured claims or exemptions. Put
                                                                                                                                                                  the amount of any secured claims on Schedule D
                  Model:
                                                                     U Debtor 1 Only                                                                              Creditors Who Have Claims Secured by Property
                                                                     U Debtor 2 Only
                  Year:                                                                                                                                           Current value of the Current value of the
                                                                     U Debtor I and Debtor 2 Only
                                                                                                                                                                  entire property?      portion you Own?
                  Approximate mileage:                               U At least one of the debtors and another
                  Other information:
                                                                     U Check if this is community property (see
                                                                        instructions)


                                                                     Who has an interest in the property? Check one.                                              Do not deduct secured claims or exemptions. Put
          3.4. Make:
                                                                                                                                                                  the amount of any secured claims on Schedule D.
                  Model:
                                                                     U Debtor 1 only                                                                              Creditors Who Have Claims Secured by Property
                                                                     U Debtor 2 only
                  Year:                                                                                                                                           Current value of the Current value of the
                                                                     U Debtor 1 and Debtor 2 only
                                                                                                                                                                  entire property?      portion you own?
                  Approximate mileage:                               U At least one of the debtors and another
                  Other information:
                                                                     U Check if this is community property (see
                                                                        instructions)




       4. Watercraft, aircraft, motor homes, ATV5 and other recreational vehicles, other vehicles, and accessories
          Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
          63   No
          U    Yes


          4.1 Make:                                                  Who has an interest in the property? Check one.                                              Do not deduct secured claims or exemptions. Put
                                                                                                                                                                  the amount of any secured claims on Schedule D:
                  Model:                                             U Debtor 1 Only                                                                              Creditors Who Have Claims Secured by Property.
                                                                     U Debtor 2 only
                  Year:
                                                                     U Debtor 1 and Debtor 2 only                                                                 Current value of the Current value of the
                  Other information:                                 U At least one of the debtors and another                                                    entire property?      portion you own?


                                                                     U Check if this is community property (see
                                                                        instructions)



          If you own or have more than one, list here:

                                                                     Who has an interest in the property? Check one.                                              Do not deduct secured claims or exemptions. Put
          4.2. Make:
                                                                                                                                                                  the amount of any secured claims on Schedule D
                  Model:                                             U Debtor I only                                                                              Creditors Who Have Claims Secured by Property
                                                                     U Debtor 2 only
                  Year:                                                                                                                                           Current value of the Current value of the
                                                                     U Debtor I and Debtor 2 only                                                                 entire property?      portion you own?
                  Other information:                                 U At least one of the debtors and another

                                                                     U Check if this is community property (see
                                                                        instructions)




       5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
          you have attached for Part 2. Write that number here          ...........................................................................................................




       Official Form 106NB                                            Schedule NB: Property                                                                                                         page 3
Filed 05/30/19                                                                       Case 19-23435                                                                                        Doc 1
       Debtor 1         ANGELA                              R                     HARO                                   Case number
                          First Name           MNdIe Name       Last Name




     • fl1cT         Describe Your Personal and Household Items

                                                                                                                                                           Current value of the
      Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured claims
                                                                                                                                                           or exemptions.

         Household goods and furnishings
         Examples: Major appliances, furniture, linens, china, kitchenware
          U     No
                Yes. Describe.........NORMAL HOUSEHOLD FURNITURE VALUED AT GARAGE SALE PRICES                                                                                  500.00


         Electronics
         Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                          collections; electronic devices including cell phones, cameras, media players, games
          U     No
                Yes. Describe.... ...... TV VALUED AT GARAGE SALE PRICES                                                                                                       200.00


         Collectibles of value
          Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                          stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
                No
          U     Yes. Describe


         Equipment for sports and hobbies
          Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                          and kayaks; carpentry tools; musical instruments
                No
          U     Yes. Describe
                                                                                                                                                             $___________________

         Firearms
          Examples: Pistols, rifles, shotguns, ammunition, and related equipment
                No
          U     Yes. Describe..........


         Clothes
          Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
          UNo
           Yes. Describe ....... ... NORMAL CLOTHING VALUED AT USED STORE PRICES                                                                                               300.00



      12.Jewelry
          Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                    gold, silver
                No
          U     Yes. Describe

         Non-farm animals
         Examples: Dogs, cats, birds, horses

                No
          U     Yes. Describe


         Any other personal and household items you did not already list, including any health aids you did not list

          641   No
          U     Yes. Give specific
                information . ..............                                                                                                                $___________________

         Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
                                                                                                                                                            $                1000.00
         for Part 3. Write that number here ........................................................................................................   4


       Official Form I06NB                                                   Schedule A/B: Property                                                                      page 4
Filed 05/30/19                                                                                          Case 19-23435                                                                                                                      Doc 1
       Debtor 1        ANGELA
                            ______                                R                 HARO
                                                             ___________________________________                                                     Case number
                         First Name            Mstdle Name                   Last Name




     •n             Describe Your Financial Assets


      Do you own or have any legal or equitable interest in any of the following?                                                                                                                           Current value of the
                                                                                                                                                                                                            portion you own?
                                                                                                                                                                                                            Do not deduct secured claims
                                                                                                                                                                                                            or exemptions.

         Cash
          Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

              No
          U   Yes ................................................................................................................................................................Cash- .......................$




         Deposits of money
         Examples: Checking, savings, or other financial accounts: certificates of deposit: shares in credit unions, brokerage houses,
                    and other similar institutions. If you have multiple accounts with the same institution, list each.

          U   No
              Yes                                                                              Institution name:


                                                 17.1. Checking account:                       TRAVIS CREDIT UNION                                                                                             $_2151.62

                                                 17.2. Checking account:                                                                                                                                $_____________________

                                                 17.3. Savings account:                         TRAVIS CREDIT UNION                                                                                            $_25.00

                                                 17.4. Savings account:
                                                                                                                                                                                                        $_____________________

                                                 17.5. Certificates of deposit:
                                                                                                                                                                                                               $____________________
                                                 17.6. Other financial account:
                                                                                                                                                                                                        $____________________
                                                 17.7. Other financial account:
                                                                                                                                                                                                          $____________________
                                                 17.8. Other financial account:
                                                                                                                                                                                                        $_____________________

                                                 17.9. Otherfinancial account:




          Bonds, mutual funds, or publicly traded stocks
          Examples: Bond funds, investment accounts with brokerage firms, money market accounts
            lNo
          U   Yes                                Institution or issuer name:




          Non -publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
          an LLC, partnership, and joint venture

              No                                Name of entity:                                                                                                            % of ownership:
          U   Yes. Give specific                                                                                                                                         0%
                                                                                                                                                                                                               $__________________
              information about                                                                                                                                             1-to,0
              them.........................                                                                                                                                                                    $__________________
                                                                                                                                                                            0%
                                                                                                                                                                                                               $_____________




       Official Form I O6NB                                                                   Schedule A/B: Property                                                                                                      page 5
Filed 05/30/19                                                                              Case 19-23435                                           Doc 1
       Debtor 1          ANGELA                                  R                      HARO                Case number
                           Firet Name            Md!e Name              Leat Name




         Government and corporate bonds and other negotiable and non-negotiable instruments
         Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
         Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

               No
          U    Yes. Give specific                Issuer name:
               information about
               them .......................




          Retirement or pension accounts
         Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

          66   No
          U    Yes. List each
               account separately. Type of account:                        Institution name:

                                                 401(k) or similar plan:

                                                 Pension plan:

                                                 IRA:

                                                 Retirement account:

                                                 Keogh:

                                                 Additional account:                                                                   $

                                                 Additional account:



         Security deposits and prepayments
          Your share of all unused deposits you have made so that you may continue service or use from a company
          Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
          companies, or others

                No

          U    Yes                                                     Institution name or individual:

                                                 Electric:
                                                                                                                                       $
                                                 Gas:

                                                 Heating oil:

                                                 Security deposit on rental unit:

                                                 Prepaid rent:
                                                                                                                                       $
                                                 Telephone:
                                                                                                                                       $
                                                 Water:
                                                                                                                                       $
                                                 Rented furniture:
                                                                                                                                       $
                                                 Othec
                                                                                                                                       $


         Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

                No

          U     Yes ..........................   Issuer name and description:




                                                                                                                                       $


       Official Form 106N6                                                          Schedule NB: Property                                  page 6
Filed 05/30/19                                                                      Case 19-23435                                                                                      Doc 1
       Debtorl        ANGELA                               R                     HARO                            Casenumber(ima,own)_______________________
                        Firet Name        Melee Name              Laat Name




      24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
         26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

               No
         Li    Yes ....................................Institution name and description. Separately file the records of any interests.1 I U.S.C. § 521(c):




                                                                                                                                                               $


      25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
         exercisable for your benefit

               No
         Li    Yes. Give specific
               information about them....                                                                                                                     $


         Patents, copyrights, trademarks, trade secrets, and other intellectual property
         Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
               No
         Li    Yes. Give specific
               information about them....                                                                                                                     $


         Licenses, franchises, and other general intangibles
         Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

         60    No
         Li    Yes. Give specific
               information about them....                                                                                                                     $


      Money or property owed to you?                                                                                                                           Current value of the
                                                                                                                                                               portion you own?
                                                                                                                                                               Do not deduct secured
                                                                                                                                                               claims or exemptions.

      28.Tax refunds owed to you

               No
          Li   Yes. Give specific information
                                                                                                                                   Federal                   $__________________
                    about them, including whether
                    you already filed the returns                                                                                  State:                    $__________________
                    and the tax years. ........... ............
                                                                                                                                   Local:                    $_________________


         Family support
         Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
               No
          Li   Yes. Give specific information..............
                                                                                                                                  Alimony:                     $_____________
                                                                                                                                  Maintenance:                 $___________________
                                                                                                                                  Support                      $_______________
                                                                                                                                  Divorce settlement           $_________________
                                                                                                                                  Property settlement:         $________________

         Other amounts someone owes you
         Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
                   Social Security benefits; unpaid loans you made to someone else
               No
          Li   Yes. Give specific information.




       Official Form I O6NB                                                   Schedule A/B: Property                                                                     page 7
Filed 05/30/19                                                                                    Case 19-23435                                                                                                  Doc 1
       Debtor 1      ANGELA                                R                                  HARO                                                    Case number
                       ENsI Name        Medle Name                  Last




      31 Interests in insurance policies
         Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
              No
         U    Yes. Name the insurance company            company name:                                                                                       Beneficiary:           Surrender or refund value:
                   of each policy and list its value....




         Any interest in property that is due you from someone who has died
         If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
         property because someone has died.
              No
          U   Yes. Give specific information ..............



         Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
         Examples: Accidents, employment disputes, insurance daims, or rights to sue
              No
          U   Yes. Describe each daim.
                                                                                                                                                                                    $

         Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
         to set off claims
              No
          U   Yes. Describe each claim .....................




         Any financial assets you did not already list
              No
          U   Yes. Give specific information
                                                                                                                                                                                    $__________________


         Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
         for Part 4. Write that number here           ....................................................................................................                  4       $              2176.62



     •1I$ Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

         Do you own or have any legal or equitable interest in any business-related property?
              No. Goto Part6.
          U   Yes. Go to line 38.

                                                                                                                                                                                Current value of the
                                                                                                                                                                                portion you own?
                                                                                                                                                                                Do not deduct secured claims
                                                                                                                                                                                or exemptions.

         Accounts receivable or commissions you already earned
          U   No
          U   Yes. Describe
                                                                                                                                                                                $

         OffIce equipment, furnishings, and supplies
         Examples: Business-related computers, software, moderns, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

          U   No
          U   Yes. Describe




       Official Form I06NB                                                            Schedule NB: Property                                                                                     page 8
Filed 05/30/19                                                                                               Case 19-23435                                                                                                                     Doc 1
       Debtor 1         ANGELA                                      R                                  HARO                                                     Case number
                           First Name             MkldIe Name                Last Name




         Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

         Li    No
         Li    Yes. Describe
                                                                                                                                                                                                                $


         Inventory
          Li   No
          Li   Yes. Describe                                                                                                                                                                                    $


         Interests in partnerships or joint ventures
          U    No
          Li   Yes. Describe .......             Name of entity:                                                                                                                              % of ownership:




         Customer lists, mailing lists, or other compilations
          Li   No
          Li   Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

                       Li    No
                       Li    Yes. Describe ........
                                                                                                                                                                                                                    $


         Any business-related property you did not already list
          Li   No
          U    Yes. Give specific
               information .........
                                                                                                                                                                                                                    $


                                                                                                                                                                                                                    A.




      45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
          forPart S. Write that number here                     ......................................................................................................................................


                        Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                        If you own or have an interest in farmland, list it in Part 1.


      46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
          Ld   No. Go to Partl.
          U    Yes. Go to line 47.

                                                                                                                                                                                                                Current value of the
                                                                                                                                                                                                                portion you own?
                                                                                                                                                                                                                Do not deduct secured claims
                                                                                                                                                                                                                or exemptions.
      47. Farm animals
          Examples: Livestock, poultry, farm-raised fish

          U    No
          Li   Yes ............ ..............




       Official Form I06NB                                                                       Schedule A/B: Property                                                                                                      page 9
Filed 05/30/19                                                                                         Case 19-23435                                                                                              Doc 1
       Debtor 1         ANGELA                                       R                             HARO                                            Case number
                          FNSI Name             MdIe Name                    Last Name




         Crops—either growing or harvested

          U    No
          U    Yes. Give specific
               information.............                                                                                                                                                  $

         Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
          U    No
          U    Yes

                                                                                                                                                                                         $

         Farm and fishing supplies, chemicals, and feed

          U    No
          U    Yes

                                                                                                                                                                                         $

         Any farm- and commercial fishing-related property you did not already list
          U    No
          U    Yes. Give specific
               information .............




                                                                                                                                                                                        Is                        I
         Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
         forPart 6. Write that number here ......................................................................................................................................




     lflTh'            Describe All Property You Own or Have an Interest in That You Did Not List Above

          Do you have other property of any kind you did not already list?
         Examples: Season tickets, country club membership

               No
          U    Yes. Give specific                                                                                                                                                            $________________
               information




         Add the dollar value of all of your entries from Part 7. Write that number here .................................................................




     •flif List the Totals of Each Part of this Form


         Part 1: Total real estate, line 2............................................................................................................                              4    $                    0

         Part 2: Total vehicles, line 5                                                                             $                             0

         Part 3: Total personal and household items, line 15                                                        $                1000.00

         Part 4: Total financial assets, line 36                                                                    $               2176.62

         Part 5: Total business-related property, line 45                                                           $                             0

         Part 6: Total farm- and fishing-related property, line 52                                                  $                             0

         Part 7: Total other property not listed, line 54                                                                                         0

      62.Total personal property. Add lines 56 through 61                                                           $               3176.62                                             +3176.62
                                                                                                                                                         Copypersonaipropertytotal4



      63. Total of all property on Schedule A/B. Add line 55+ line 62........
                                                                                                                                                                                        H           3176.62


       Official Form 106A18                                                                 Schedule A/B: Property                                                                                  page 10
Filed 05/30/19                                                                Case 19-23435                                                                                Doc 1


        Debtor 1              ANGELA                      R                HARO
                              Fire Nonw               Middle Nw,,                Lnnt Namn

        Debtor 2
        (Spouse, if filing)   First Nuflw             MSdIONw,e                  LwtNarrw


        United States Bankruptcy Court for the: Eastern District of California

        Case number
         (It known)
                                                                                                                                                  U Check if this is an
                                                                                                                                                       amended filing



       Official Form I 06C
       Schedule C: The Property You Claim as Exempt                                                                                                             04/19

       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
       Using the property you listed on Schedule AIB: Pmperty (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
       space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
       your name and case number (if known).

       For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
       specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
       of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
       retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
       limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
       would be limited to the applicable statutory amount.


       •flU Identify the Property You Claim as Exempt


            Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
             (1 You are claiming slate and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
             U    You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)



            For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


              Brief description of the property and line on Current value of the             Amount of the exemption you claim        Specific laws that allow exemption
              Schedule A/B that lists this property          portion you own
                                                                    Copy the value from      Check only one box for each exemption.
                                                                    Schedule A/B

             Brief                                                                                                                    703.140(b)(3)
                                        HOUSEHOLD FURNITURI         $500.00                  W$500.00
             description:
             Line from                                                                       U   100% of fair market value, up to
                                        6                                                        any applicable statutory limit
             Schedule A/B:

             Brief                                                                                                                    703.140(b)(3)
                                        ELECTRONICS                 $200.00                      $ 200.00
             description:
             Line from                                                                       U   100% of fair market value, up to
                                        7                                                        any applicable statutory limit
             Schedule A/B:

             Brief                                                                                                                    703.1 40(b)(3)
                                        CLOTHES                     $300.00                      $ 30000
             description:
             Line from                                                                       U   100% of fair market value, up to
             Schedule A/B: ii                                                                    any applicable statutory limit


        3. Are you claiming a homestead exemption of more than $170,350?
             (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

             tNo
             U Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   UNo
                   U      Yes



       Official Form 106C                                           Schedule C: The Property You Claim as Exempt                                           page 1 of_
Filed 05/30/19                                                                    Case 19-23435                                                                             Doc 1
       Debtor 1          ANGELA                          R                     HARO                            Case number
                         First Name        Middle Name       l.asl Name




                        Additional Page


              Brief description of the property and line              Current value of the    Amount of the exemption you claim        Specific laws that allow exemption
              on Schedule NB that lists this property                 portion you own
                                                                      Copy the value from     Check only one box for each exemption
                                                                      Schedule NB
                                                                                                                                      703.1 40(b)(5)
             Brief
                                      BANK ACCOUNTS                       $         2176.62        $      2176.62                     703.1 40(b)(4)
                     ription:
             Line from                17                                                       U   100% of fair market value, up to
             Schedule A/B:                                                                         any applicable statutory limit

             Brief
             description:                                                 $________________        $

             Line from                                                                         U   100% of fair market value, up to
             Schedule A/B:                                                                         any applicable statutory limit


             Brief
             description:                                                 $                    U$
             Line from                                                                         U 100% of fair market value, up to
             Schedule NB:                                                                          any applicable statutory limit


             Brief
             description:                                                 $                    U$
             Line from                                                                         U 100% of fair market value, up to
             Schedule A/B:                                                                         any applicable statutory limit

             Brief
             description:                                                 $                    U$
             Line from                                                                         U 100% of fair market value, up to
             Schedule A/B:                                                                         any applicable statutory limit


             Brief
             description:                                                 $                    U$
             Line from                                                                         U 100% of fair market value, up to
             Schedule NB:                                                                          any applicable statutory limit


             Brief
             description:                                                 $                    U$
             Line from                                                                         U 100% of fair market value, up to
             Schedule A/B:                                                                         any applicable statutory limit

             Brief
             description:                                                 $________________    U$
             Line from                                                                         U 100% of fair market value, up to
             Schedule A/B:                                                                         any applicable statutory limit


             Brief
             description:                                                 $                    U$
             Line from                                                                         U 100% of fair market value, up to
             Schedule NB:                                                                          any applicable statutory limit


             Brief
             description:                                                 $                    U$
             Line from                                                                         U 100% of fair market value, up to
             Schedule A/B:                                                                         any applicable statutory limit

             Brief
             description:                                                 $                    U$
             Line from                                                                         U 100% of fair market value, up to
             Schedule A/B:                                                                         any applicable statutory limit


             Brief
             description:                                                 $________________ U $
             Line from                                                                      U 100% of fair market value, up to
             Schedule A/B:                                                                         any applicable statutory limit



       Official Form 106C                                           Schedule C: The Property You Claim as Exempt                                        page 2 of_
Filed 05/30/19                                                                              Case 19-23435                                                                                         Doc 1



       Debtor 1              ANGELA                                R                        HARO
                             First Name                      Middle Nanre                   lent Name


       Debtor 2
       (Spouse, it tiling)   First Nnrrr                     Middle Name                    Last Name



       United States Bankruptcy Court for the: Eastern District of California

       Case number
           (It beown)                                                                                                                                                  LI   Check if this is an
                                                                                                                                                                            amended filing


       Official Form 1060
       Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                        12115
       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
       information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
       additional pages, write your name and case number (if known).


             Do any creditors have claims secured by your property?
              Li     No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
                     Yes. Fill in all of the information below.


      •n                 List All Secured Claims
                                                                                                                                       Column A                 Column B               Column C
             List all secured claims. If a creditor has more than one secured claim, list the creditor separately                      Amount of claim          Value of collateral    Unsecured
             for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.                                              that supports this     portion
                                                                                                                                       Do not deduct the
             As much as possible, list the claims in alphabetical order according to the creditor's name,                              value of collateral,     claim                  If any

      [I] CREDIT ACCPETANCE CORP                                        Describe the property that secures the claim:                  $
                                                                                                                                                 12356.00       $
                                                                                                                                                                           9000.00 $     3356.00
              Creditor's Name
                                                                       TOYOTA CAMRY AUTOMOBILE
                 P0 BOX 513
              Number            Street

                                                                        As of the date you file, the claIm Is: Check all that apply.
                                                                        Li   Contingent
                 SOUTHFIELD                  MI 48037                   Li   Unliquidated
              city                           State ZIP code
                                                                        Li   Disputed
            Who owes the debt? Check one.                               Nature of lien. Check all that apply.
                   Debtor 1 only                                        69   An agreement you made (such as mortgage or secured
            Li     Debtor 2 only                                             car loan)
            Li     Debtor 1 and Debtor 2 only                           Li   Statutory lien (such as tax lien, mechanic's lien)
            Li     At least one of the debtors and another              U    Judgment lien from a lawsuit
                                                                        Li   Other (including a right to offset)
            Li     Check if this claim relates to a
                   community debt
                                           0210112019                                                              2
            Date debt was incurred                                      Last 4 digits of account number                    j _9_
      Io
      L.J                                                               Describe the property that secures the claim:                  $_______________ $
              Creditor's Name


              Number            Street

                                                                        As of the date you file, the claim Is: Check all that apply.
                                                                        Li   Contingent
                                                                        Li   Unliquidated
              City                           State ZtP code
                                                                        u    Disputed
            Who owes the debt? Check one.                               Nature of lien. Check all that apply.
            Li     Debtor 1 only                                        Li   An agreement you made (such as mortgage or secured
            U      Debtor 2 only                                             car loan)
            Li     Debtor 1 and Debtor 2 only                           Li   Statutory lien (such as tax lien, mechanic's lien)
            Li     At least one of the debtors and another              Li   Judgment lien from a lawsuit
                                                                        U    Other (including a right to offset)
            Li     Check If this claim relates to a
                   community debt
            Date debt was incurred                    ___               Last 4 digIts of account number - -                       -
               Add the dollar value of your entries in Column A on this page. Write that number here:                                             1235 6.00 1


       Official Form 106D                                      ScheduleD: Creditors Who Have Claims Secured by Property                                                       page 1 of_
Filed 05/30/19                                                                  Case 19-23435                                                                                     Doc 1

         Debtor 1         ANGELA                               R                 HARO
                           Firet Name                    Mewe Name

         Debtor 2
         (Spouse, if Sing) Fire Name                     MelSe Name                last Name


         United States Bankruptcy Court for the: Eastern District of California
                                                                                                                                                         U Check if this is an
         Case number
         (It known)                                                                                                                                          amended filing


       Official Form 106E/F
       Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                              12115

       Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
       List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
       A/B: Property (Official Form I06AIB) and on Schedule G: Executory Contracts and Unexpired Leases ( Official Form 10643). Do not include any
       creditors with partially secured claims that are listed in Schedule 1): Creditors Who Have Claims Secured by Property. If more space is
       needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
       any additional pages, write your name and case number (if known).

       U1l List All of Your PRIORITY Unsecured Claims

           Do any creditors have priority unsecured claims against you?
                No. Go to Part 2.
            U   Yes.
           List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
           each claim listed, identify what type of claim it is. If a claim has both priority and nonpnority amounts, list that claim here and show both priority and
           nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. It you have more than two priority
           unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
            (For an explanation of each type of claim, see the instnjctions for this form in the instruction booklet.)
                                                                                                                                          Total claim   Priority    Nonpriority



       a'
                                                                                                                                                        amount      amount


                                                                          Last 4 digits of account number                 -              $__________ $________ $_________
              Priority Creditor's Name
                                                                          When was the debt incurred?
              Number          Street

                                                                          As of the date you file, the claim is: Check all that apply.

                                                 State    ZIP Code
                                                                          U   contingent
                                                                          U   Unliquidated
             Who incurred the debt? Check one.
                                                                          U   Disputed
              U     Debtor 1 only
              U     Debtor 2 only                                         Type of PRIORITY unsecured claim:
              U     Debtor 1 and Debtor 2 only
                                                                          U   Domestic support obligations
              U     At least one of the debtors and another
                                                                          U   Taxes and certain other debts you owe the government
              U     Check if this claim is for a community debt
                                                                          U   Claims for death or personal injury while you were
             Is the claim subject to offset?                                  intoxicated
              U     No                                                    U   Other. Specify_______________________
              UYes

                                                                          Last 4 digIts of account number
             Priority Creditor's Name
                                                                          When was the debt incurred?
             Number           Street
                                                                          As of the date you file, the claim is: Check all that apply.
                                                                          U   Contingent
             City                                State    ZIP Code        U   unliquitiatei
             Who incurred the debt? Check one.                            U   Disputed
              U     Debtor 1 only
                                                                          Type of PRIORITY unsecured claim:
              U     Debtor 2 only
                                                                          U   Domestic support Obligations
              U     Debtor 1 and Debtor 2 only
              U     At least one of the debtors and another
                                                                          U   Taxes and certain other debts you owe the government
                                                                          U   Claims for death or personal injury while you were
              U     Check If this claim is for a community debt               intoxicated
             Is the claim subject to offset?                              U   Other. Specify__________________________
              UN0
              U Yes

       Official Form 106E/F                                        Schedule ElF: Creditors Who Have Unsecured Claims                                           page 1 of°
Filed 05/30/19            ANGELA                              R                      Case
                                                                                    HARO          19-23435                                                                                 Doc 1
        Debtorl                                                                                                        Casenumberswowni________________________
                          First Name     MkJdie Name              Last Name


      UFTh                Your PRIORITY Unsecured Claims - Continuation Page

        After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                                  Total claim       Priority   Nonpriority
                                                                                                                                                                  amount     amount



                                                                              Last 4 digits of account number                  -    -       $                 $              $__________
             Priority Creditors Name

                                                                              When was the debt incurred?
             Number            Street
                                                                              As of the date you file, the claim is: Check all that apply.

                                                                              Li   Contingent
             City                                State    ZIP   Code          Li   Unhiquidated
                                                                              U    Disputed
             Who incurred the debt? Check one.
             Li     Debtor 1 only                                             Type of PRIORITY unsecured claim:
             Li     Debtor 2 only
                                                                              Li   Domestic support obligations
             U      Debtor 1 and Debtor 2 only
                                                                              U    Taxes and certain other debts you owe the government
             U      At least one of the debtors and another
                                                                              U    Claims for death or personal injury while you were
                                                                                   intoxicated
             U      Check If this claim is for a community debt
                                                                              Li   other. Specify_________________________

             Is the claim subject to offset?
             Li     No
             Li     Yes


      LI]_________
                                                                              Last 4 digits of account number -                -             $                $              $
             Priority Creditors Name

                                                                              When was the debt incurred?
             Number             Street
                                                                              As of the date you file, the claim is: Check all that apply.

                                                                              Li   Contingent
             City                                Stale    ZIP   Code          Li   Unliquidated
                                                                              Li   Disputed
             Who incurred the debt? Check one.
             Li     Debtor 1 only                                             Type of PRIORITY unsecured claim:
             U      Debtor 2 only
                                                                              Li   Domestic support obligations
             U      Debtor 1 and Debtor 2 only
                                                                              Li   Taxes and certain other debts you owe the government
             Li     At least one of the debtors and another
                                                                              U    Claims for death or personal injury while you were
                                                                                   intoxicated
             U      Check if this claim is for a community debt
                                                                              U    Other. Specify______________________

             Is the claim subject to offset?
             Li     No
             U      Yes

      LI]_________
                                                                              Last 4 digIts of account number -                -        -    $                $              $___________
             Priority Creditors Name

                                                                              When was the debt incurred?
             Number             Street

                                                                              As of the date you file, the claIm Is: Check all that apply.

                                                                              U    Contingent
             City                                State    ZIP Code            Li   Unhiquidated
                                                                              U    Disputed
             Who Incurred the debt? Check one.
             U      Debtor 1 Only                                             Type of PRIORITY unsecured claim:
             Li     Debtor 2 Only
                                                                              U    Domestic support obligations
             U      Debtor 1 and Debtor 2 only
                                                                              U    Taxes and certain other debts you owe the government
             Li     At least one of the debtors and another
                                                                              Li   Claims for death or personal injury while you were
             U      Check if this claim is for a community debt                    intoxicated
                                                                              U    Other. Specify___________________________

             Is the claim subject to offset?

             LiNo
             U      Yes


       Official Form 106E/F                                        Schedule ElF: Creditors Who Have Unsecured Claims                                                         pag - ofl°
Filed 05/30/19             ANGELA                              R                      Case
                                                                                      HARO   19-23435                                                                                        Doc 1
        Debtor 1                                                                                                    Case number   (,fle,owel______________________________________
                           First Name       Mktdle Name            Last Name
       •nm.i              List All of Your NONPRIORITY Unsecured Claims

            Do any creditors have nonpriority unsecured claims against you?
            C]     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
                   Yes

           List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
           nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
           included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured
           claims fill out the Continuation Page of Part 2.

                                                                                                                                                                           Total claim

      Eli] MILESTONZ JEWELERS
              Nonpnodty Creditors Name
                                                                                              Last 4 digits of account number         1 3 2            9
                                                                                                                                                                                    881 00
                                                                                                                                                                       $_____________________
                                                                                                                                                  .4
                                                                                              When Wasthe debt incurred?             UO/U l/U tO
             6160 FLORIN RD STE A
              Number               Street

              SACRAMENTO                                       CA              95823
              City                                             State           ZIP Code       As of the date you file, the claim is: Check all that apply.

                                                                                              U    contingent
              Who Incurred the debt? Check one.                                               U    Unliquidated
                     Debtor   1   only                                                        U    Disputed
              U      Debtor 2 only
              U      Debtor 1 and Debtor 2 only                                               Type of NONPRIORITY unsecured claim:
              U      At least one of the debtors and another                                  U    student loans
              U      Check if this claim is for a community debt                              U    Obligations arising out of a separation agreement or divorce
                                                                                                   that you did not report as priority claims
              Is the claim subject to offset?                                                 U    Debts to pension or profit-sharing plans, and other similar debts
                     No                                                                       69   Other. Specify   INSTALLMENT
              U      Yes


             SYNCBIWALMART                                                                    Last 4 digits of account number         3 2 2 0                          $                 72.00
              Nonpriority Creditor's Name                                                     When was the debt incurred?            09/12/2017
              P0 BOX 965024

              ORLANDO                                          FL              32896          As of the date you file, the claim is: Check all that apply.
              City                                             State           ZIP Code
                                                                                              U    Contingent
              Who incurred the debt? Check one.                                               U    Unliquidated

                     Debtor 1 only                                                            U    Disputed

              U      Debtor 2 only
              Li     Debtor I and Debtor 2 Only
                                                                                              Type of NONPRIORITY unsecured claim:
              U      At least one of the debtors and another                                  U    Student loans
                                                                                              U    Obligations arising out of a separation agreement or divorce
              U      Check if this claim is for a community debt                                   that you did not report as priority claims
              Is the claim subject to offset?                                                 U    Debts to pension or profit-shanng plans, and other similar debts
              66     No                                                                       69   Other. Specify   REVOLVING
              U      Yes

              TBOMITOTAL CRD                                                                  Last 4 digits of account number        .._t .i 3....Z
              Nonpnority Creditors Name                                                                                                                                $             501.00
                                                                                              When was the debt incurred?            08/12/2017
              5109 SBROADBANDLN
              Number              Street

              SIOUX FALLS                                      SD               57108
                                                                                              As of the date you file, the claim is: Check all that apply.
              City                                             State           ZIP Code

                                                                                              U    Contingent
              Who incurred the debt? Check one.
                                                                                              U    Unliquidated
                     Debtor 1 only
                                                                                              U    Disputed
              U      Debtor 2 only
              U      Debtor I and Debtor 2 only
                                                                                              Type of NONPRIORITY unsecured claim:
              U      At least one of the debtors and another
                                                                                              C]   Student loans
              U      Check if this claim is for a community debt                              U    Obligations arising out of a separation agreement or divorce
                                                                                                   that you did not report as priority claims
              Is the claim subject to offset?
                                                                                              U    Debts to pension or profit-sharing plans, and other similar debts
                     No
                                                                                              J Other. Specify      REVOLVING
              U      Yes




       Official Form 1 O6EIF                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                        page
Filed 05/30/19             ANGELA                              R                      Case
                                                                                      HARO   19-23435                                                                                      Doc 1
        Debtor I                                                                                                        Case number estro,n>______________________________________
                           First Name       Mddte Name             Last Name



                          Your NONPRIORITY Unsecured Claims - Continuation Page


        After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                               Total claim




              TD BANK USA/TARGETCRED                                                               Last 4 digits of account number         5 9       ..L !                  $      391.00
              Nonpnority Creditor's Name
                                                                                                   When was the debt Incurred?            10/01/2017
              P0 BOX 673
                                                                                                   As of the date you file, the claim is: Check all that apply.
              MINNEAPOLIS                                      MN               55440
              City                                             State           ZIP Code            Li   Contingent
                                                                                                   U    Unliquidated
              Who incurred the debt? Check one                                                     u    Disputed
              Li     Debtor 1 only
              Li     Debtor 2 Only                                                                 Type of NONPRIORITY unsecured claim:
              U      Debtor 1 and Debtor 2 only
                                                                                                   U    Student loans
              U      At least one of the debtors and another
                                                                                                   Li   Obligations arising out of a separation agreement or divorce that
                                                                                                        you did not report as priority claims
              U      Check if this claim is for a community debt
                                                                                                   U    Debts to pension or profit-sharing plans, and other similar debts
              Is the claim subject to offset?                                                      Li   Othe, Specify     REVOLVING
              LiNo
              Li     Yes




              WEBBANK/FINGERHUT                                                                    Last 4 digits of account number         6 9 9 2                          $_163.00
              Nonpriority Creditor's Name
                                                                                                   When was the debt incurred?            08/12/2018
              6250 RIDGEWOOD RD
              Number             Street
                                                                                                   As of the date you file, the claim is: Check all that apply.
              SAINT CLOUD                                      MN               56303
              City                                             State           ZIP Code            C]   contingent
                                                                                                   Li   Unliquidated
              Who incurred the debt? Check one.                                                    Li   Disputed
              Li     Debtor 1 only
              Li     Debtor 2 Only                                                                 Type of NONPRIORITY unsecured claim:
              Li     Debtor 1 and Debtor 2 only
                                                                                                   Li   Student loans
              Li     At least one of the debtors and another
                                                                                                   Li   Obligations arising out of a separation agreement or divorce that
                                                                                                        you did not report as priority claims
              Li     Check If this claim Is for a community debt
                                                                                                   Li   Debts to pension or profit-sharing plans, and other similar debts
              Is the claim subject to offset?                                                      Li   Other. Specify    REVOLVING
              LiNo
              Li Yes

       LII 800LOANMART                                                                             Last 4 digits of account number         7 . ,5     !.
                                                                                                                                                                            $
                                                                                                                                                                                _12380.00

              Nonpriority Creditor's Name
                                                                                                   When was the debt incurred?            01/15/2017
              15400 SHERMAN WAY STE 17
                                                                                                   As of the date you file, the claim is: Check all that apply.
              VAN NUYS                                         CA               91406
              City                                             State            lP Code            Li   Contingent
                                                                                                   Li   tinliquidated
              Who incurred the debt? Check one.
                                                                                                   Li   Disputed
              Li     Debtor I only
              Li     Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
              Li     Debtor 1 and Debtor 2 only
                                                                                                   Li   Student loans
              U      At least one of the debtors and another
                                                                                                   Li   Obligations arising out of a separation agreement or divorce that
                                                                                                        you did not report as priority claims
              Li     Check if this claim is for a community debt
                                                                                                   Li   Debts to pension or profit-sharing plans, and other similar debts
              Is the claim subject to offset?                                                      Li   Other. Specify    INSTALLMENT
                     No
              Li     Yes




       Official Form 1 06E/F                                           Schedule ElF: Creditors   Who Have Unsecured          Claims                                         page     of    10
Filed 05/30/19             ANGELA              R                    HARO                   Case 19-23435                                                                                         Doc 1
        Debtor I                                                                                                          Case number   (if known)______________________________________
                           FIrst Name      MkidIe Name            t.ast Nerne

      •nm                 List All of Your NONPRIORITY Unsecured Claims

            Do any creditors have nonpriority unsecured claims against you?
            LI     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
                   Yes

           List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
           nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
           included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
           claims fill out the Continuation Page of Part 2.

                                                                                                                                                                                 Total claim

      El]     GM FINANCIAL
              Nonpriority Creditors Name
                                                                                                    Last 4 digits of account number         6 -.-- _i. 1                                360700
                                                                                                                                                                             $_____________________
                                                                                                    When was the debt incurred?            07/1912011
              P0 BOX 181145
              Number             Street
             ARLINGTON                                         TX               76096
              City                                             State            ZIP Code            As of the date you file, the claim is: Check all that apply.

                                                                                                    U    Contingent
              Who incurred the debt? Check one.                                                     U    Unliquidated
                     Debtor I only                                                                  U    Disputed
              U      Debtor 2 only
              U      Debtor I and Debtor 2 only                                                     Type of NONPRIORITY unsecured claim:
              U      At least one of the debtors and another                                        U    Student loans
              U      Check it this claim is for a community debt                                    U    Obligations arising out of a separation agreement or divorce
                                                                                                         that you did not report as priority claims
              Is the claim subject to offset?                                                       U    Debts to pension or profit-sharing plans, and other similar debts
                     No                                                                             69   Other. Specify   INSTALLMENT
              U      Yes


      El]     KOHLS/CAPONE
              Nonpnority Creditors Name
                                                                                                    Last4 digits of account number
                                                                                                    When was the debt incurred?
                                                                                                                                            9 3 0 5
                                                                                                                                           07/12/2010
                                                                                                                                                                             $             567.00

              N56 W 17000 RIDGEWOOD DR

              MENOMONEE FALLS                                  WI               53051               As of the date you file, the claim is: Check all that apply.
              City                                             State            ZIP Code
                                                                                                    U    Contingent
              Who incurred the debt? Check one.                                                     U    Unhiquidated

                     Debtor 1 only                                                                  U    Disputed

              U      Debtor 2 only
                                                                                                    Type of NONPRIORITY unsecured claim:
              U      Debtor 1 and Debtor 2 only
              U      At least one of the debtors and another                                        U    Student loans
                                                                                                    U    Obligations arising out of a separation agreement or divorce
              U      Check if this claim is for a community debt                                         that you did not report as priority claims
              Is the claim subject to offset?                                                       U    Debts to pension or profit-sharing plans, and other similar debts
                     No                                                                             I    Other. Specify   REVOLVING
              U      Yes


      El]     MERRICKBANK CORP
              Nonpnonty Creditors Name
                                                                                                    Last 4 digits of account number

                                                                                                    When was the debt Incurred?
                                                                                                                                             2 0 6 1
                                                                                                                                            07/22/2013
                                                                                                                                                                             $   _74800
              P0BOX 9201
              Number             Street
              OLDBETHPAGE                                      NY11804
                                                                                                    As of the date you file, the claim is: Check all that apply.
              City                                             State            ZIP Code

                                                                                                    U    Contingent
              Who incurred the debt? Check one.
                                                                                                    U    Unliquidated
                     Debtor 1 only
                                                                                                    U    Disputed
              U      Debtor 2 Only
              U      Debtor 1 and Debtor 2 only
                                                                                                    Type of NONPRIORITY unsecured claim:
              U      At least one of the debtors and another
                                                                                                    U    Student loans
              U      Check if this claim   is for a community debt                                  U    Obligations arising out of a separation agreement or divorce
                                                                                                         that you did not report as priority claims
              Is the claim subject to offset?
                                                                                                    U    Debts to pension or profit-sharing plans, and other similar debts
              9 No                                                                                                        REVOLVING
                                                                                                    t    Other.Spedfy
              U Yes


       Official Form 106E/F                                            Schedule    ElF:    Creditors Who Have Unsecured Claims                                                        page5 of AD
Filed 05/30/19             ANGELA               R                  HARO                  Case 19-23435                                                                                 Doc 1
        [Debtor 1                                                                                                   Case number
                           First Name       Mkidte Name           Lest Name




                          Your NONPRIORITY Unsecured Claims - Continuation Page


        After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                           Total claim



      11      AD ASTRA RECOVERY
              Nonpnonty Creditor's Name
                                                                                                Last 4 digits of account number        £ 4_                              $_3081.00

                                                                                                When was the debt Incurred?            07/19/2018
              7330 W 33RD ST N STE 118
              Number            Street
                                                                                                As of the date you file, the claim Is: Check all that apply,
              WICHITA                                          KS              67205
                                                                              ZIP Code          U    Contingent
                                                                                                U    Unliquidated
              Who incurred the debt? Check one.
                                                                                                U    Disputed
               4     Debtor 1 Only
               U     Debtor 2 only                                                              Type of NONPRIORFTY unsecured claim:
               U     Debtor I and Debtor 2 only
                                                                                                U    Student loans
               U     At least one of the debtors and another
                                                                                                U    Obligations arising out of a separation agreement or divorce that
                                                                                                     you did not report as priority claims
               U     Check if this claim is for a community debt
                                                                                                U    Debts to pension or profit-sharing plans, and other similar debts
              Is the claim subject to offset?                                                   Sd   Other. Specify   COLLECTION
               Ed    No
               U     Yes




               MIDLAND FUNDING                                                                  Last4 digits of account number          6 3 5 2                          $_1300.00
              Nonpnority Creditor's Name
                                                                                                Whenwasthedebtincun'Od?                05/01/2014
              2365 NORTHSIDE DR STE 30
              Number            Street
                                                                                                As of the date you file, the claim is: Check all that apply.
               SAN DIEGO                                       CA              92108
              City                                             State          ZIP Code          U    contingent
                                                                                                U    Unliquidated
              Who incurred the debt? Check one.
                                                                                                U    Disputed
                A    Debtor 1 only
               U     Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
               U     Debtor 1 and Debtor 2 only
                                                                                                U    Student loans
               U     At least one of the debtors and another
                                                                                                U    Obligations arising out of a separation agreement or divorce that
                                                                                                     you did not report as priority claims
               U     Check If this claim is for a community debt
                                                                                                U    Debts to pension or profit-shanng plans, and other similar debts
              Is the claim subject to offset?                                                        Other. Soecifv   COLLECTION
               66    No
               U     Yes


      LII MIDWEST RECOVERY                                                                      Last 4 digits of account number         2 5 5 7
                                                                                                                                                                         $_285.00

              Nonpriority Creditor's Name
                                                                                                When was the debt incurred?           03/01/2016
              2747 W CLAY ST STE A
                                                                                                As of the date you file, the claim Is: Check all that apply.
              SAINT CHARLES                                    MO              63301
              City                                             State          ZIP Code          U    Contingent
                                                                                                U    Unliquidated
              Who incurred the debt? Check one,
                                                                                                U    Disputed
                     Debtor I only
              U      Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
              U      Debtor 1 and Debtor 2 only
                                                                                                U    Student loans
              U      At least one of the debtors and another
                                                                                                U    Obligations arising out of a separation agreement or divorce that
                                                                                                     you did not report as priority claims
              U      Check if this claim is for a community debt
                                                                                                U    Debts to pension or profit-sharing plans, and other similar debts
              Is the claim subject to offset?                                                        Other, Specify   COLLECTION
              66     No
              U      Yes




       Official Form 1 06E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                     page( of      10
Filed 05/30/19
       Debtor I          ANGELA                 R                 HARO                 Case 19-23435                                                                                          Doc 1
                                                                                                                 Case number
                         Feel Name        Mdle Name             Leet Name



      •W4 List All of Your NONPRIORITY Unsecured Claims

           Do any creditors have nonpriority unsecured claims against you?
           Li   No. You have nothing to report in this part. Submit this form to the court with your other schedules.
           Ld   Yes

          List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
          nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
          included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
          claims fill out the Continuation Page of Part 2.

                                                                                                                                                                        Total claim

      Eli PORTFOLIOR RECOVERY ASSOC
            Nonpnority Creditors Name
                                                                                            Last 4 digits of account number      i 8 9 --
                                                                                                                                                                                 709.00
                                                                                                                                                                    $_______________________
                                                                                            When was the debt incurred?           06/12/2015
            120 CORPORATE BLVD STE1

            NORFOLK                                          VA             23502
            City                                             State          ZIP Code        As of the date you file, the claim Is: Check all that apply.

                                                                                            U   Contingent
            Who incurred the debt? Check One.                                               U   tinhiquidated
                   Debtor   1   only                                                        U   Disputed
            U      Debtor 2 only
            U      Debtor 1 and Debtor 2 only                                               Type of NONPRIORITY unsecured claim:
            U      At least one of the debtors and another
                                                                                            U   student loans
            U      Check if this claim is for a community debt                              U   Obligations arising out of a separation agreement or divorce
                                                                                                that you did not report as priority claims
            Is the claim subject to offset?                                                 U   Debts to pension or profit-sharing plans, and other similar debts
                   No                                                                       I   Other. Specify   COLLECTIONS
            U      Yes


            USCB AMERICA                                                                    Last 4 digits of account number         4 5 7 9                         $                 67.00
            Nonpriority Creditors Name                                                      When was the debt incurred?              624
            355 S GRAND AVE STE 3200
            Number               Street

            LOS ANGELES                                      CA             90071           As of the date you file, the claim is: Check all that apply.
            City                                             State          ZIP Code
                                                                                            U   Contingent
            Who incurred the debt? Check one.                                               U   Unliquidated

                   Debtor 1 only                                                            U   Disputed
            U      Debtor 2 only
            U      Debtor I and Debtor 2 only
                                                                                            Type of NONPRIORITY unsecured claim:
            U      At least one of the debtors and another                                  U   Student loans
                                                                                            U   Obligations arising out of a separation agreement or divorce
            U      Check If this claim is for a community debt                                  that you did not report as priority claims
            Is the claim subject to offset?                                                 U   Debts to pension or protlt-shanng plans, and other similar debts
                   No                                                                           Other. Specify   COLLECTIONS
            U      Yes


      El AT&T
            Nonpriority Creditors Name
                                                                                            Last 4 digits of account number 1          9 9 9
                                                                                                                                                                    $             273.21
                                                                                            When was the debt incurred?            04124/2019
            P0 BOX 5014
            Number               Street

            CAROL STREAM                                     IL              60197
                                                                                            As of the date you file, the claim is: Check all that apply.
            City                                             Slate          ZIP Code                Vy

            Who incurred the debt? Check one.
                                                                                            U   Contingent
                                                                                            U   Unliquidated
                   Debtor 1 only
                                                                                            U   Disputed
            U      Debtor 2 only
            U      Debtor 1 and Debtor 2 only
                                                                                            Type of NON PRIORITY unsecured claim:
            U      At least one of the debtors and another
                                                                                            U   Student loans
            U      Check If this claim Is for a community debt                              U   Obligations arising out of a separation agreement or divorce
                                                                                                that you did not report as priority claims
            Is the claim Subject to offset?
                                                                                            U   Debts to pension or profit-sharing plans, and other similar debts
                   No
                                                                                            U   Other. Specify   COMMUNICATION
            U      Yes




      Official Form 106E/F                                        Schedule ElF: Creditors Who Have Unsecured Claims                                                          page7oiJ
Filed 05/30/19
        Debtorl           ANGELA                 R                 HARO                 Case 19-23435                                                                                    Doc 1
                                                                                                                      Case number
                          Fret Name        Mdte Name             Last Name



                         Your NONPRIORITY Unsecured Claims - Continuation Page



        After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                             Total claim



                                                                                                  Last 4 digits of account number         6 5 2 3
             AT&T MOBILE                                                                                                                                                   $_699.99
             Nonpnonty Creditor's Name
                                                                                                  When was the debt incurred?           01/01/2019
             P0 BOX 5014
             Number            Street
                                                                                                  As of the date you file, the claim is: Check all that apply.
             CAROL STREAM                                     IL              60197
             City                                             State          ZIP code             Li   contingent
                                                                                                  Li   Unliquidated
             Who incurred the debt? Check one.                                                    0    Disputed
                    Debtor 1 Only
             Li     Debtor 2 only                                                                 Type   of NONPRIORITY        unsecured claim:
             Li     Debtor 1 and Debtor 2 only
                                                                                                  U    Student loans
             U      At least one of the debtors and another
                                                                                                  Li   Obligations arising out of a separation agreement or divorce that
                                                                                                       you did not report as priority claims
             U      Check if this claim is for a community debt
                                                                                                  Li   Debts to pension or profit-sharing plans, and other similar debts
             Is the claim subject to offset?                                                      EA   Other. Specify   COMMUNICATION
                    No
              Li    Yes




              RED HAWK FINANCIAL                                                                  Last 4 digits of account number                 . ..   L.                $_1500.00
             Nonpriortty Creditor's Name
                                                                                                  When was the debt incurred?            01/01/2019
              125 MISSION BLVD
             Number            Street
                                                                                                  As of the date you file, the claim is: Check all that apply.
              CHICO                                           CA              95926
             City                                             State          ZIP Code             Li   Contingent
                                                                                                  Li   Unliquidated
             Who incurred the debt? Check one.
                                                                                                  Li   Disputed
              621   Debtor I only
              Li    Debtor 2 only                                                                 Type   of NONPRIORITY        unsecured claim:
              Li    Debtor I and Debtor 2 only
                                                                                                  Li   Student loans
              Li    At least one of the debtors and another
                                                                                                  Li   Obligations arising out of a separation agreement or divorce that
                                                                                                       you did not report as priorit y claims
              Li    Check if this claim Is for a community debt
                                                                                                  U    Debts to pension or profit-sharing plans, and other similar debts
             Is the claim subject to offset?                                                      Id   Other. Specify   FINANCIAL
              66    No
              U     Yes


       IN                                                                                         Last 4 digits of account number             -      -        -
                                                                                                                                                                           $

             Nonpriotity Creditor's Name
                                                                                                  When was the debt incurred?

             Number            Street
                                                                                                  As of the date you file, the claim is: Check all that apply.

                                                              State          ZIP Code             Li   Contingent
                                                                                                  U    Unliquidated
             Who incurred the debt? Check one.
                                                                                                  Li   Disputed
              Li    Debtor I only
              Li    Debtor 2 only                                                                 Type   of NONPRIORITY        unsecured daim:
              Li    Debtor 1 and Debtor 2 only
                                                                                                  Li   Student loans
              Li    At least one of the debtors and another
                                                                                                  Li   Obligations arising out of a separation agreement or divorce that
                                                                                                       you did not report as priority claims
              Li    Check if this claim is for a community debt
                                                                                                  U    Debts to pension or profit-sharing plans, and other similar debts
             Is the claim subject to offset?                                                      U    Other. Specify
              Li    No
              Li    Yes




       Official Form 1 06E/F                                          Schedule E/F: Creditors   Who Have Unsecured Claims                                                  page'   OfLO
Filed 05/30/19          ANGELA              R                HARO                  Case 19-23435                                                                              Doc 1
        Debtorl                                                                                             Casenumberuino>_________________________
                        Rmt Naree     Mdd}e Nenre           taut Nmee



      •nitT List Others to Be Notified About a Debt That You Already Listed


        5.   Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts I or 2. For
             example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts I or
             2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts I or 2, list the
             additional creditors here. If you do not have additional persons to be notified for any debts in Parts I or 2, do not fill out or submit this page.

                                                                                      On which entry in Part I or Part 2 did you list the original creditor?
               Name

                                                                                      Line       of (Check one):    U   Part 1 Creditors with Priority Unsecured Claims
               Number        Street
                                                                                                                    U   Part 2: Creditors with Nonpilority Unsecured Claims

                                                                                      Last 4 digits of account number -                -

               City                                 State               ZIP Code


                                                                                      On which entry in Part I or Part 2 did you list the original creditor?
               Name

                                                                                      Line        of (Check one):   U   Part 1: Creditors with Priority Unsecured Claims
               Number        Street
                                                                                                                    U   Part 2: Creditors with Nonpriority Unsecured
                                                                                      Claims

                                                                                      Last 4 digits of account number - - - -
               City                                 State


                                                                                      On which entry in Part I or Part 2 did you list the original creditor?

                                                                                      Line        of (Check one):   U   Part 1: Creditors with Priority Unsecured Claims
               Number        Street
                                                                                                                    U   Part 2: Creditors with Nonpriority Unsecured
                                                                                      Claims

                                                                                      Last 4 digits of account number -            - -
                                                    State               ZIP Code

                                                                                      On which entry in Part I or Part 2 did you list the original creditor?
               Name

                                                                                      Line        of (Check one):   U   Part 1: Creditors with Priority Unsecured Claims
               Number        Street
                                                                                                                    U   Part 2: Creditors with Nonpriorily Unsecured
                                                                                      Claims


                                                                                      Last 4 digits of account number - -
               City                                 State               ZIP Code


                                                                                      On which entry in Part I or Part 2 did you list the original creditor?
               Name

                                                                                      Line        of (Check one):   U   Part 1: Creditors with Priority Unsecured Claims
               Number        Street
                                                                                                                    U   Part 2: Creditors with Nonpriority Unsecured
                                                                                      Claims

                                                                                      Last 4 digits of account number - - -
                                                    State               ZIP Code

                                                                                      On which entry in Part I or Part 2 did you list the original creditor?


                                                                                      Line        of (Check one):   U   Part 1: Creditors with Priority Unsecured Claims
               Number        Stmet
                                                                                                                    U   Part 2: Creditors with Nonpriority Unsecured
                                                                                      Claims

                                                                                      Last 4 digits of account number - - - -
               City                                 State               ZIP Code


                                                                                      On which entry in Part I or Part 2 did you list the original creditor?
               Name


                                                                                      Line        of (Check one):   U   Part 1: Creditors with Priority Unsecured Claims
               Number        Street
                                                                                                                    U   Part 2: Creditors with Nonpriority Unsecured
                                                                                      Claims


               City                                 State               ZIP Code      Last 4 digits of account number - - - -



       Official Form 1 06E/F                                 Schedule ElF: Creditors Who Have Unsecured Claims                                                 page9       CiQ
Filed 05/30/19     ANGELA                  R                  HARO        Case 19-23435                                                                    Doc 1
       Debtorl                                                                                         case number
                       Fast Name     MEtdIe Name          Last Name



       Ifll Add the Amounts for Each Type of Unsecured Claim


        6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
           Add the amounts for each type of unsecured claim.




                                                                                                  Total claim


                             Domestic support obligations                               6a.
        Total claims                                                                              $_______________________
        from Part I
                             Taxes and certain other debts you owe the
                             government
                                                                                        6b. $_____________________

                             Claims for death or personal injury while you were
                             intoxicated                                                6c.
                                                                                                  $____________________

                             Other. Add all other priority unsecured daims.
                             Write that amount here.
                                                                                        6d. + $____________________



                             Total. Add lines 6a through 6d.                            6e.




                                                                                                  Total claim


                             Student loans                                              6f.
        Total claims                                                                               $_____________________
        from Part 2
                             Obligations arising out of a separation agreement
                             or divorce that you did not report as priority
                             claims                                                     69.        $_____________________
                             Debts to pension or profit-sharing plans, and other
                             similar debts                                              6h.


                        61. Other. Add all other nonpriority unsecured claims.
                            Write that amount here.                                                              27225.20
                                                                                        61. + $____________________



                        6j. Total. Add lines 6f through 6i.                             6j.   I    $__________
                                                                                                                 27225.20




       Official Form 106EJF                                   Schedule ElF: Creditors Who Have Unsecured Claims                                pagel6 of
Filed 05/30/19                                                               Case 19-23435                                                                                Doc 1



        Debtor
                           ANGELA                         R                 HARO
                           Fire Name                Medic Name                   Laut Name

        Debtor 2
        (Spouse If Sing)   Ft Name                  Middle Name                  Laid Name


        United States Bankruptcy Court for the: Eastern District of California

        Case number
         (II known)                                                                                                                               U Check if this is an
                                                                                                                                                     amended filing


       Official Form I 06G
       Schedule G: Executory Contracts and Unexpired Leases                                                                                                   12/15

       Be as complete and accurate as possible. If two mamed people are filing together, both are equally responsible for supplying correct
       information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
       additional pages, write your name and case number (if known).


        t Do you have any executory contracts or unexpired leases?
                  No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
             U    Yes. Fill in all of the Information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106AIB).

        2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
            example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
            unexpired leases.



             Person or company with whom you have the contract or lease                               State what the contract or lease is for


       2.1

             Name


             Number           Street


             City                              State      ZIP Code

       2.2
             Name


             Number           Street


             City                              State      ZIP Code

       2.3

              Name


              Number          Street


             City                              State      ZIP Code

       2.4
              Name


              Number          Street


              City                             State      ZIP Code

       2.5
             Name


              Number          Street


             City                              State      ZIP Code



       Official Form I 06G                             Schedule G: Executory Contracts and Unexpired Leases                                            page 1 of
Filed 05/30/19                                                                          Case 19-23435                                                                              Doc 1


        Debtor 1            ANGELA                               R                    HARO
                               First Nanre                   MstdN Name                  Last Name

        Debtor 2
        (Spouse, if filing) First Naree                      Mkidte Name                 Last Name


        United States Bankruptcy Court for the:         Eastern District of California

        Case number
        (Il known)
                                                                                                                                                           U Check if this is an
                                                                                                                                                              amended filing

       Official Form I 06H
       Schedule H: Your Codebtors                                                                                                                                         12115
       Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
       are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
       and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Mditional Pages, write your name and
       case number (if known). Answer every question.

            Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
                    No
              U     Yes
             Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
             Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
              66    No. Go to line 3.
              U     Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                    U     No
                    U     Yes. In which community state or territory did you live?                               . Fill in the name and current address of that person.



                          Name of your spouse, former spouse, or tegal equivalent



                          Number               Street



                          City                                             State                     ZIP Code


            In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
            shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
             ScheduleD ( Official Form 106D), Schedule EiF (Official Form 106E19, or Schedule G (Official Form 106G). Use ScheduleD,
             Schedule Eff- or Schedule G to fill out Column 2.

               Column I: Your codebtor                                                                                   Column 2: The creditor to whom you owe the debt

                                                                                                                         Check all schedules that apply:

       [111     Name
                                                                                                                          U    Schedule D, line   _____

                                                                                                                          U    Schedule E/F, line
                Number                Street                                                                              U    Schedule G, line

                   City                                                       State                   ZIP Code


       [i]
                   Name
                                                                                                                          Li   Schedule D, line
                                                                                                                          U Schedule ElF, line
                                      Street
                Number                                                                                                    U    Schedule G, line

                   City                                                       State                   ZIP Code


       till        Name
                                                                                                                          U    Schedule D, line
                                                                                                                          U    Schedule E/F, line
                   Number             Street                                                                              U    Schedule G, line

                   City                                                       State                   ZIP Code



       Official Form 1 06H                                                            Schedule H: Your Codebtors                                                page 1 of
Filed 05/30/19                                                                   Case 19-23435                                                                                 Doc 1



        Debtor 1             ANGELA                      R                        HARO
                             Firut Name             Middle Name                  Lent Name

        Debtor 2
        (Spouse, if thing)   lest Name              Middid Na—                   last Name


        United States Bankruptcy Court for the: Eastern District of California

        Case number                                                                                                 Check if this is:
        (If known)
                                                                                                                     U   An amended filing
                                                                                                                     U   A supplement showing postpetition chapter 13
                                                                                                                         income as of the following date:

       Official Form 1061                                                                                                MM F DDI YYYY

       Schedule I: Your Income                                                                                                                                         12/15

       Be as complete and accurate as possible. If two married people are filing together (Debtor I and Debtor 2), both are equally responsible for
       supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
       If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
       separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


                             Describe Employment


       1. Fill in your employment
          information.                                                                 Debtor I                                       Debtor 2 or non-filing spouse

           If you have more than one job,
           attach a separate page with
           information about additional          Employment status                   Ed Employed                                      U     Employed
           employers.                                                                U Not employed                                   U     Not employed

           Include part-time, seasonal, or
           self-employed work.
                                                 Occupation                       ADMIN SPECIALIST
           Occupation may include student
           or homemaker, if it applies.
                                                 Employer's name                  MB CONTRACT FURNITURE INC

                                                 Employer's address                1001 GALAXY WAY STE 100
                                                                                    Number Street                                 Number Street




                                                                                   CONCORD                 CA 94520
                                                                                    City              State ZIP Code              City                     State ZIP

                                                 How long employed there'              3YRS                                           3YRS


                             Give Details About Monthly Income

           Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
           spouse unless you are separated.
           If you or your non-filing spouse have more than one emp'oyer, combine the information for all employers for that person on the lines
           below. If you need more space, attach a separate sheet to this form.

                                                                                                                For Debtor I       For Debtor 2 or
                                                                                                                                   non-filing spouse
        2. List monthly gross wages, salary, and commissions (before all payroll
           deductions). If not paid monthly, calculate what the monthly wage would be.                2.    $ 3116.80                   $
        3. Estimate and list monthly overtime pay.                                                    3.   +$       536.00        +     $___________


        4. Calculate gross income. Add line 2        + line 3.                                        4.    $      3652.80              $____________



       Official Form 1061                                                   Schedule I: Your Income                                                              page 1
Filed 05/30/19                                                                                   Case 19-23435                                                                                Doc 1
       Debtorl         ANGELA                                     R                             HARO                             Casenumber
                        First Nrnne         Md! Neme                    Lest Neme




                                                                                                                             For Debtor I             For Debtor 2 or
                                                                                                                                                      non-filinq spouse

          Copy line 4 here ............................................................................       4 4.           $      3652.80               $___________

       5. List all payroll deductions:

           5a. Tax, Medicare, and Social Security deductions                                                     5a.         $_432.30                     $____________
           5b. Mandatory contributions for retirement plans                                                      Sb.         $ _0                         $____________
           5c. Voluntary contributions for retirement plans                                                      5c.         $_0                          $____________
           5d. Required repayments of retirement fund loans                                                                  $                0           $____________
                 Insurance                                                                                       5e.         $_0                          $____________
           5f    Domestic support obligations                                                                    5f.         $ _0                         $____________
           5g. Union dues                                                                                        5g.         $                0           $___________
           5h. Other deductions. Specify:                                                                        5h. +$                       0       +   $___________

        6. Add the payroll deductions. Add lines 5a                       + 5b + 5c + Sd + Se +5f+ 5g + 5h.       6.         $_432.30                     $___________

        7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                               $      3220.50               $____________

           List all other income regularly received:
           8a. Net income from rental property and from operating a business,
               profession, or farm
                 Attach a statement for each property and business showing gross
                 receipts, ordinary and necessary business expenses, and the total                                                            0
                 monthly net income.                                                                             8a.
                                                                                                                             $                            $_____________

            8b. Interest and dividends                                                                                       $                0           $____________
                 Family support payments that you, a non-filing spouse, or a dependent
                 regularly receive
                 Include alimony, spousal support, child support, maintenance, divorce
                 settlement, and property settlement.                                                            8c.
                                                                                                                             $ _37800                     $_____________

           8d. Unemployment compensation                                                                         8d.         $_0                          $____________
            8e. Social Security                                                                                  8e.         $ 0                          $____________
            8f. Other government assistance that you regularly receive
                Include cash assistance and the value (if known) of any non-cash assistance
                that you receive, such as food stamps (benefits under the Supplemental
                Nutrition Assistance Program) or housing subsidies.
                 Specify:                                                                                      8f.           $                0           $____________

                 Pension or retirement income                                                                    8g.         $                0           $____________
                 Other monthly income. Specify: PARTTIMEJOB                                                      8h.        +$        399.00          +$__________

           Add all other income. Add lines Ba + Sb + 8c + 8d + Se-i- 8f -4-8g + 8h.                               9.    1   $_399.001                 I_$_I
          Calculate monthly income. Add line 7 + line 9.
                                                                                                                                  3619.50         +                         - L_ 36i9.1
          Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.                              10.        $___________                 $          ___
                                                                                                                                                                            -r                 I
           State all other regular contributions to the expenses that you list in Schedule J.
           Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
           friends or relatives.
           Do not include any amounts already induded in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
           Specify:                                                                                                                                                   ii.+   $             0

           Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
           Write that amount on the Summary of YourAssets and Uabilities and Certain Statistical Information, if it applies                                                          3619 50
                                                                                                                                                                      12.
                                                                                                                                                                             Combined
                                                                                                                                                                             monthly income
           Do you expect an increase or decrease within the year after you file this form?
                 No.
            U Yes. Explain:


       Official Form 1061                                                                     Schedule I: Your Income                                                            page 2
Filed 05/30/19                                                                     Case 19-23435                                                                                      Doc 1



         Debtor 1         ANGELA                         R                          HARO
                             First Name              Middle Nurse                   Last Name                           Check if this is:
         Debtor 2
         (Spouse, if fthng) First Nurse              Middle Nurse                   Lust Name
                                                                                                                        Li   An amended filing
                                                                                                                        U    A supplement showing postpetition chapter 13
         United States Bankruptcy Court for the: Eastern District of California
                                                                                                                             expenses as     of the following date:
         Case number                                                                                                         MM / DD/ YYYY
         (If known)




       Official Form I 06J
       Schedule J: Your Expenses                                                                                                                                              12/15

       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
       information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
       (if known). Answer every question.

                           Describe Your Household

       1. Is this a joint case?

          EA   No. Go to line 2.
          U    Yes. Does Debtor 2 live in a separate household?

                       UNO
                       U    Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

      2. Do you have dependents?                   U    No
                                                                                                     Dependent's relationship to               Dependent's      Does dependent live
          Do not list Debtor I and                 (A Yes. Fill out this information for             Debtor I or Debtor 2                      age              with you?
          Debtor 2.                                     each dependent ..... .....................
          Do not state the dependents'                                                               SON                                      12                UNo
          names.                                                                                                                                                      Yes

                                                                                                                                                                U     No
                                                                                                                                                                U     Yes

                                                                                                                                                                U     No
                                                                                                                                                                U     YØS

                                                                                                                                                                UNo
                                                                                                                                                                U     Yes

                                                                                                                                                                UNo
                                                                                                                                                                U     Yes

          Do your expenses include
          expenses of people other than
                                                   Gd   No
          yourself and your dependents?            U    Yes


      lflThl            Estimate Your Ongoing Monthly Expenses

       Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
       expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
       applicable date.

       Include expenses paid for with non-cash government assistance if you know the value of
       such assistance and have included it on Schedule 1: Your Income (Official Form 1061.)                                                       Your expenses

           The rental or home ownership expenses for your residence. Include first mortgage payments and
           any rent for the ground or lot.
                                                                                                                                                                   1350.00
                                                                                                                                        4.

            If not included in line 4:
                    Real estate taxes                                                                                                              $                          0
                    Property, homeowner's, or renter's insurance                                                                                   $                          0
                    Home maintenance, repair, and upkeep expenses                                                                                  $                          0
                    Homeowner's association or condominium dues                                                                                    $                          0

      Official Form 106J                                                  Schedule J: Your Expenses                                                                        page 1
Filed 05/30/19                                                             Case 19-23435                                                                  Doc 1

       Debtorl           ANGELA                      R                     HARO                  Casenumber
                         ri,st Noms   MdIs Norns         Lost Nn,o




                                                                                                                               Your expenses


                                                                                                                               $____________________
       5. Additional mortgage payments for your residence, such as home equity loans                                5.


       6.   Utilities:

            6a.   Electricity, heat, natural gas                                                                    6a.        $                80.00
            6b.   Water, sewer, garbage collection                                                                  6b.        $_80.00

            Sc.   Telephone, cell phone, Internet, satellite, and cable services                                    Sc.        $               178.00
            6d.   Other. Specify:                                                                                   6d.        $                    0
       7.   Food and housekeeping supplies                                                                          7.         $               300.00
       8. Childcare and children's education costs                                                                             $                    0
            Clothing, laundry, and dry cleaning                                                                     9.         $                    0
      10.   Personal care products and services                                                                     10.        $               100.00
      11.   Medical and dental expenses                                                                             11         $               120.00
      12.   Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                               $_270.00
            Do not include car payments.                                                                            12.

      13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                                 $
                                                                                                                                                50.00
            Charitable contributions and religious donations                                                        14.        $                    0
      15.   Insurance.
            Do not include insurance deducted from your pay or included in lines 4 or 20.

            iSa. Life insurance                                                                                                $                    0
            15b. Health insurance                                                                                              $                    0
                  Vehicle insurance                                                                                 15c.       $               307.00
                  Other insurance. Specify:                                                                         15t        $                    0

      16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
            Specify:                                                                                                16.        $                    0

      17.   Installment or lease payments:

            17a. Car payments for Vehicle I                                                                         17a.       $               378.00
            17b. Car payments for Vehicle 2                                                                                    $                    0
                  Other. Specify:                                                                                   17c.       $ _0

            17d. Other. Specify:                                                                                    17d.       $   _0

      18.   Your payments of alimony, maintenance, and support that you did not report as deducted from
            your pay on line 5, Schedule I, Your Income (Official Form 1061).
                                                                                                                               $_0
                                                                                                                         18.

      19. Other payments you make to support others who do not live with you.
            Specify:                                                                                                     ig.   $_0

      20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

            20a. Mortgages on other property                                                                        20a.       $ _0

            20b. Real estate taxes                                                                                             $_0
                  Property, homeowner's, or renter's insurance                                                      20c.       $_0
            20d. Maintenance, repair, and upkeep expenses                                                           20d.       $_0
            20e. Homeowner's association or condominium dues                                                        20e.       $_0



      Official Form 106J                                             Schedule J: Your Expenses                                                   page 2
Filed 05/30/19                                                             Case 19-23435                                                         Doc 1

       Debtor I         ANGELA                       R                    HARO                        Case number
                        FnI Name      MiddN Name         Last Name




      21.   Other. Specify:                                                                                         21.       +$           0

      22.   Calculate your monthly expenses.

                   Add lines 4 through 21.                                                                                    $_3213.00
                   Copy line 22 (monthly expenses for Debtor 2), If any, from Official Form 106J-2                            $             0
                   Add line 22a and 22b. The result is your monthly expenses.                                                 e       321300




      23. Calculate your monthly net income.
                                                                                                                                  $   3619.50
                   Copy line 12 (your combined monthly income) from Schedule I.

                   Copy your monthly expenses from line 22c above.                                                            —$_3213.00

                   Subtract your monthly expenses from your monthly income.
                   The result is your monthly net income.                                                                 1   $_406.50



      24. Do you expect an increase or decrease in your expenses within the year after you file this form?

            For example, do you expect to finish paying for your car loan within the year or do you expect your
            mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

            69   No.
            U    Yes.     Explain here:




      Official Form 1 06J                                            Schedule J: Your Expenses                                          page 3
Filed 05/30/19                                                                 Case 19-23435                                                                         Doc 1



         Debtor 1         ANGELA                               R                  HARO
                              Fest Na—                Middle Name                 LaN Name

         Debtor 2
         (Spouse, if Sing) Fdel Name                  Middle Name                 L-t Name


         United States Bankruptcy Court for the: Eastern District of California

         Case number
          (If known)                                                                                                                      U Check if this is an
                                                                                                                                             amended filing




       Official Form 107
       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                  04119

       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
       information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
       number (if known). Answer every question.


       • Fr              Give Details About Your Marital Status and Where You Lived Before


             What is your current marital status?

              U     Married
                    Not married


             During the last 3 years, have you lived anywhere other than where you live now?

                    No
              U     Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                       Debtor 1:                                          Dates Debtor I      Debtor 2:                                        Dates Debtor 2
                                                                          lived there                                                          lived there


                                                                                              U   Same as Debtor 1                            U   Same as Debtor I


                                                                          From                                                                    From
                       Number            Street                                                   Number Street
                                                                          To                                                                      To




                       City                        State ZIP Code                                 City                 State ZIP Code


                                                                                              U   Same as Debtor 1                            U   Same as Debtor 1

                                                                          From                                                                    From
                       Number            Street                                                   Number Street
                                                                          To                                                                      To




                                                   State ZIP Code                                 City                 State   ZIP Code


         3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
            states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
                    No
              U     Yes. Make sure you fill out Schedule H. Your Codebfors (Official Form 1 06H).




          F1W Explain the Sources of Your Income

      Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 1
Filed 05/30/19                                                               Case 19-23435                                                                                   Doc 1

       Debtorl       ANGELA                               R                 HARO                                Casenumbernown________________________
                      First Name      Middle 14—          Lt Nree




            Did you have any income from employment or from operating a business during this year or the two previous calendar years?
            Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
            It you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

            Uwo
                 Yes. Fill in the details.

                                                               Debtor I                                                  Debtor 2

                                                               Sources of income                Gross income             Sources of income          Gross income
                                                               Check all that apply.            (before deductions and   Check all that apply.      (before deductions and
                                                                                                exclusions)                                         exclusions)

                                                                I1   Wanes, commissions,                                     Wages, commissions,
                  From Januaiy I of current year until
                                                                     bonuses, tips              $          14478.00 U        bonuses, tips          $____________________
                  the date you filed for bankruptcy:
                                                                U    Operating a business                                U   Operating a business

                                                                     Waes commissions,                                   U   Wages, commissions,
                  For last calendar year:
                                                                     bonuses, tips                         00 0
                                                                                                $___________________         bonuses, tips
                  (January ito December31 2018                )U     Operating a business                                U   Operating a business
                                          vyvy


                  For the calendar year before that:
                                                                U    Wages, commissions,                                 U   wages, commissions,
                                                                     bonuses, tips                                           bonuses, tips
                                                                                                $__________________                                 $___________________
                  (January 1 to December 31,                  )U     Operating a business                                U   Operating a business
                                                   YYYY




            Did you receive any other income during this year or the two previous calendar years?
            Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
            unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
            gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

            List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            LNo
            U    Yes. Fill in the details.

                                                                Debtor I                                                  Debtor 2

                                                                Sources of income               Gross income from         Sources of income         Gross income from
                                                                Describe below,                 each source               Describe below.           each source
                                                                                                (before deductions and                              (before deductions and
                                                                                                exclusions)                                         exclusions)



                   From January 1 of current year until                                     S
                                                                                                                                                    $
                   the date you filed for bankruptcy:
                                                                                                                                                    $

                                                                                                                                                    $


                   For last calendar year:                                                                                                          $
                   (January Ito December 31,2018                                            $                                                       $
                                                   YYYY
                                                                                                                                                    $



                   For the calendar year before that:                                                                                               $
                   (January ito December31, ______                                                                                                  $
                                                   YYYv




       Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Filed 05/30/19                                                                    Case 19-23435                                                                             Doc 1

       Debtorl       ANGELA                                     R                 HARO                        Casenumber
                      Ftrt Name        MkidIe Name               Last Name




       •fl           List Certain Payments You Made Before You Filed for Bankruptcy



        6. Are either Debtor l's or Debtor 2's debts primarily consumer debts?

             U    No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                       incurred by an individual primarily for a personal, family, or household purpose."
                      During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                      U    No. Go to line 7.

                      U    Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                                total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                                child support and alimony. Also, do not include payments to an attomey for this bankruptcy case.
                      * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

             Ed   Yes. Debtor I or Debtor 2 or both have primarily consumer debts.
                      During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      U    No. Go to line 7.

                           Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                                creditor. Do not include payments for domestic support obligations, such as child support and
                                alimony. Also, do not include payments to an attomey for this bankruptcy case.


                                                                                  Dates of     Total amount paid          Amount you still owe   Was this payment for...
                                                                                  payment

                             CREDIT ACCEPTANCE CORP                              03/01/2019    $           1044.00 $12356.00
                             Creditors Name
                                                                                                                                                 U   Mortgage

                                                                                                                                                     Car
                             P0 BOX 513                                          04/01/2019
                             Number    Street                                                                                                    U   Credit card


                                                                                 05/01/2019                                                      U   Loan repayment

                                                                                                                                                 U   Suppliers or vendors
                             SOUTI-IFIELD             MI          48037
                             City                    State            ZIP Code                                                                   U   Other




                                                                                               $                      $                          U   Mortgage
                             Creditors Name
                                                                                                                                                 U   Car


                             Number    Street                                                                                                    U   Credit card

                                                                                                                                                 U   Loan repayment

                                                                                                                                                 U Suppliers or vendors
                             City                    State            ZIP Code
                                                                                                                                                 U   Other




                                                                                               $                      $                          U   Mortgage
                             Creditor's Name
                                                                                                                                                 U Car
                             Number    Street                                                                                                    U   Credit card

                                                                                                                                                 U   Loan repayment

                                                                                                                                                 U   Suppliers or vendors


                             City                    State            ZIP Code
                                                                                                                                                 U   Other




       Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                            page 3
Filed 05/30/19                                                                 Case 19-23435                                                                         Doc 1

       Debtor 1        ANGELA                                   R              HARO                          Case number
                           First Narr,e   Middle Name           Last Name




            Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
            Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
            corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
            agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
            such as child support and alimony.

                  No
            U     Yes. List all payments to an insider.
                                                                               Dates of      Total amount      Amount you still Reason for this payment
                                                                               payment       paid              owe



                   Insider's Name




                   Number Street




                    City                                State   ZIP Code




                    Insiders Name


                    Number Street




                    City                                State   ZIP Code



            Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
            an insider?
            Include payments on debts guaranteed or cosigned by an insider.

                  No
             U    Yes. List all payments that benefited an insider.

                                                                              Dates of        Total amount     Amount you still Reason for this payment
                                                                              payment         paid             owe
                                                                                                                                  Include creditor's name




                    Inmder's Name




                    Number Street




                    City                                State   ZIP Code




                    Insiders Name




                    Number Street




                    City                                State   ZIP code




       Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 4
Filed 05/30/19                                                                   Case 19-23435                                                                                   Doc 1

       Debtor 1        ANGELA                                 R                   HARO                           Case number
                        Fimt N,n,e        Mklthe Name          Last Name




          •-.          Identify Legal Actions, Repossessions, and Foreclosures

            Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding'
            List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
            and contract disputes.

            Ld    No
            U     Yes. Fill in the details.
                                                                      Nature of the case                   Court or agency                                 Status of the case


                   Case title                                                                             Court Name
                                                                                                                                                           U   Pending

                                                                                                                                                           U   On appeal

                                                                                                                                                           U   Concluded

                   Case number
                                                                                                          City                   State   ZIP Code




                   Case title                                                                             Court Name
                                                                                                                                                           U   Pending

                                                                                                                                                           U   On appeal

                                                                                                          Number Street                                    U   Concluded

                   Case number
                                                                                                          City                   State   ZIP Code



            Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
            Check all that apply and fill in the details below.

             LA   No. Gotolinell.
             U    Yes. Fill in the information below.

                                                                                Describe the property                                     Date           Value of the property



                                                                                                                                          ____________   $________________
                         Creditors Name



                         Number Street                                          Explain what happened

                                                                                U    Property was repossessed.
                                                                                U    Property was foreclosed.
                                                                                U    Property was garnished.
                         City                           State ZIP Code          U    Property was attached, seized, or levied.

                                                                                Describe the property                                     Date            Value of the propert




                         Creditors Name



                         Number Street
                                                                                Explain what happened

                                                                                U    Property was repossessed.
                                                                                U    Property was foreclosed.

                         City                           State ZIP Code
                                                                                U    Property was garnished.
                                                                                U    Property was attached, seized, or levied.



       Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Filed 05/30/19                                                                         Case 19-23435                                                                          Doc 1

       Debtor 1          ANGELA                                     R                  HARO                         Case number
                         First Name        Medte Name               Last Name




            Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
            accounts or refuse to make a payment because you owed a debt
            Ed    No
            U     Yes. Fill in the details.

                                                                            Describe the action the creditor took                     Date action          Amount
                                                                                                                                      was taken
                  Creditors Name


                                                                                                                                                       $
                  Number Street




                  City                                 State ZIP Code       Last 4 digits of account number: XXXX—_ - - -



            Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
            creditors, a court-appointed receiver, a custodian, or another official?
                  No
            U     Yes

       U ITiL List Certain Gifts and Contributions


            Within 2 years before you flied for bankruptcy, did you give any gifts with a total value of more than $600 per person?
                  No
            U     Yes. Fill   in   the details   for   each gift.


                   Gifts with a total value of more than $600               Describe the gifts                                        Dates you gave            Value
                   per person                                                                                                         the gifts




                          to Whom You Gave the Gift


                                                                                                                                                            $


                  Number Street



                  City                                 State ZIP Code


                  Persons relationship to you



                  Gifts with a total value of more than $600                Describe the gifts                                        Dates you gave         Value
                  per person                                                                                                          the gifts



                                                                                                                                                            $
                  Person to Whom You Gave the Gift


                                                                                                                                                            $


                  Number Street



                  City                                 State ZIP Code


                  Persons relationship to you



       Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 6
Filed 05/30/19                                                                         Case 19-23435                                                                                    Doc 1

       Debtorl          ANGELA                                  R                      HARO                              Casenumber(irt,,ow,)__________________________
                          Fest Wme       Midee Nmee                 Last Name




        14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

            10   No
            U    Yes. Fill in the details for each gift or contribution.

                  Gifts or contributions to charities                      Describe what you contributed                                          Date you          Value
                  that total more than $600                                                                                                       contributed



                                                                                                                                                                    $
                 Charity's Name



                                                                                                                                                                    $



                 Number Street




                 City           State         ZIP Code




         •..              List Certain Losses


            Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
            disaster, or gambling?

            LA   No
            U    Yes. Fill in the details.

                  Describe the property you lost and                        Describe any insurance coverage for the loss                          Date of your      Value of property
                  how the loss occurred                                                                                                           loss              lost
                                                                            Include the amount that insurance has paid. List pending i nsurance
                                                                            claims on line 33 of Schedule NB: Property.


                                                                                                                                                                    $




                          List Certain Payments or Transfers

            Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
            you consulted about seeking bankruptcy or preparing a bankruptcy petition?
            Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

                 No
            U    Yes. Fill in the details.

                                                                            Description and value of any property transferred                     Date payment or   Amount of payment
                                                                                                                                                  transfer was
                   Person Who Was Paid                                                                                                            made


                   Number Street                                                                                                                                    S


                                                                                                                                                                    $

                   City                          State   ZIP Code



                   Email or website address


                   Person Who Made the Payment, it Not You




       Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 7
Filed 05/30/19                                                                    Case 19-23435                                                                                    Doc 1

       Debtorl        ANGELA                                R                      HARO                           Casenumber
                          Ftrnt Name    Medte Name              Last Name




                                                                        Description and value of any property transferred                Date payment or    Amount of
                                                                                                                                         transfer was made payment

                  Person Who Was Paid
                                                                                                                                                               $
                  Number Street

                                                                                                                                                               $



                  City                       State   ZtP Code




                  Emait or website address



                  Person Who Made the Payment, it Not You



        17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
            promised to help you deal with your creditors or to make payments to your creditors?
            Do not include any payment or transfer that you listed on line 16.

            [No
            U    Yes. Fill in the details.

                                                                        Description and value of any property transferred                Date payment or Amount of payment
                                                                                                                                         transfer was
                                                                                                                                         made
                  Person Who Was Paid



                  Number Stredt
                                                                                                                                                               $


                                                                                                                                                               $
                   City                      State   ZtP Code

        18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
           transferred in the ordinary course of your business or financial affairs?
           Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
           Do not include gifts and transfers that you have already listed on this statement
            19   No
            U    Yes. Fill in the details.

                                                                        Description and value of property         Describe any property or payments received       Date transfer
                                                                        transferred                               or debts paid in exchange                        was made

                  Person Who Received Transfer



                  Number Street




                  City                       State   ZIP Code


                  Person's relationship to you



                  Person Who Received Transfer



                  Number Street




                  City                       State   ZIP Code

                  Person's relationship to you

       Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 8
Filed 05/30/19                                                                          Case 19-23435                                                                                      Doc 1

       Debtorl        ANGELA                                    R                      HARO                         Casenumber(fkoaen)______________________
                          FInt Nrnae      Middle Name             Last Name




           Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
           are a beneficiary? (These are often called asset-protection devices.)

            Sd   No
            U    Yes. Fill in the details.

                                                                          Description and value of the property transferred                                            Date transfer
                                                                                                                                                                       was made



                 Name of trust




       •FTLR Ust Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

            Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
            closed, sold, moved, or transferred?
            Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
            brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
            1No
            U    Yes. Fill in the details.

                                                                              Last 4 digits of account number   Type of account or          Date account was       Last batance before
                                                                                                                instrument                  closed, sold, moved,   closing or transfer
                                                                                                                                            or transferred


                   Name of Financial Institution
                                                                                                                iU Checking                                        $

                   Number Street
                                                                                                                U Savings
                                                                                                                U Money market
                                                                                                                U Brokerage
                   City                         State         Code
                                                        ZIP
                                                                                                                U Other__________

                                                                                                                P CheckIng                                         $
                   Name of Financial Institution
                                                                                                                1] SavIngs
                                 Street                                                                         U Money market
                                                                                                                U Brokerage
                                                                                                                U Other__________
                   City                         State   ZIP code


         21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
            securities, cash, or other valuables?
            53   No
            P    Yes. Fill in the details.
                                                                              Who else had access to it?                      Describe the contents                         Do you still
                                                                                                                                                                            have it?

                                                                                                                                                                            U   No
                   Name of Financial Institution                          Name
                                                                                                                                                                            U   Yes


                   Number Street                                          Number Street


                                                                          City          State     ZIP Code

                   City                         State   ZIP Code



       Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 9
Filed 05/30/19                                                                       Case 19-23435                                                                        Doc 1

       Debtor 1           ANGELA                                  R                   HARO                             Case number
                           Fiot Nu,,e    Middle Nume              Leet Nrnee




           Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
           Ed     No
           U      Yes. Fill in the details.
                                                                          Who else has or had access to it?                 Oescnbe the contents           Do you still
                                                                                                                                                           have it?


                                                                                                                                                           UN0
                    Name of Storage Facility                              Name
                                                                                                                                                           U Yes
                    Number Street                                         Number Street



                                                                          CityState ZIP Code

                    City                        State ZIP Code



           .•                Identify Property You Hold or Control for Someone Else

            Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
            or hold in trust for someone.
                   No
            U     Yes. Fill in the details.
                                                                         Where is the property?                             Describe the property     Value



                    Owne?s Name
                                                                                                                                                      $
                                                                        Number Street
                    Number Street




                                                                                                      State ZIP Code
                                                State ZIP Code


       •it'i Give Details About Environmental Information

         For the purpose of Part 10, the following definitions apply:
            Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
            hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
            including statutes or regulations controlling the cleanup of these substances, wastes, or material.

            Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
            utilize it or used to own, operate, or utilize it, including disposal sites.

            Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
            substance, hazardous material, pollutant, contaminant, or similar term.

        Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

            Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

                   No
            U     Yes. Fill in the details.

                                                                         Governmental unit                       Environmental law, if you know it   Date of notice




                   Name of site                                         Governmental unit


                   Number Street                                        Number Street


                                                                        City                   state ZIP Code



                   City                        State   ZIP Code




       Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                           page 10
Filed 05/30/19                                                                       Case 19-23435                                                                                         Doc 1

       Debtor 1        ANGELA                                 R                          HARO                           Case number
                           Fret Nanr      Middte Nrne           Lest Ness




            Have you notified any governmental unit of any release of hazardous material?

            LA    No
            U     Yes. Fill in the details.
                                                                       Governmental unit                            Environmental law, if you know it                    Date of notice




                   Name of site                                       Governmental unit


                   Number Street                                      Number Street



                                                                      City                    Slate ZIP Code


                   City                        State ZIP Code


            Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            Ed    No
             U    Yes. Fill in the details.
                                                                                                                                                                          Status of the
                                                                            Court or agency                              Nature of the case
                                                                                                                                                                          case

                  Case
                                                                            Court Name
                                                                                                                                                                          U    Pending

                                                                                                                                                                          U    On appeal

                                                                            Number Street                                                                                 U    Concluded


                  Case number                                               City                   State ZIP Code


       •1EI Give Details About Your Business or Connections toy Business

            Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                  U    A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                  U    A member of a limited liability company (LLC) or limited liability partnership (LIP)
                  U    A partner in a partnership
                  U    An officer, director, or managing executive of a corporation

                  U    An owner of at least 5% of the voting or equity securities of a corporation

             Gd   No. None of the above applies. Go to Part 12.
             U    Yes. Check all that apply above and fill in the details below for each business.
                                                                            Describe the nature of the business                         Emolover Identification number
                                                                                                                                        Do not include Social Security number or ITIN.
                    Business Name

                                                                                                                                        EIN:            -


                    Number       Street
                                                                            Name of accountant or bookkeeper                            Dates business existed


                                                                                                                                        From                To
                    City                       State    ZIP Code

                                                                            Describe the nature of the business                         Employer Identification number
                                                                                                                                        Do not include Social Security number or ITIN.
                    Bustness Name

                                                                                                                                        EIN:            -

                    Number       Street
                                                                            Name of accountant or bookkeeper                            Dates business existed



                                                                                                                                        From                To
                    City                       State    ZIP Code

       Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                page 11
Filed 05/30/19                                                                      Case 19-23435                                                                                         Doc 1

       Debtor I        ANGELA                             R                         HARO                             Case number   (if
                          F,st Name   Mdte Name                Last Name




                                                                                                                                         Employer Identification number
                                                                       Describe the nature of the business
                                                                                                                                         Do not include Social Security number or ITIN.
                   Business Name

                                                                                                                                         EIN:           -

                   Number Street
                                                                       Name of accountant or bookkeeper                                  Dates business existed




                                                                                                                                         From                To
                   City                    State    ZIP Code




        28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
            institutions, creditors, or other parties.

            Ed    No
            U     Yes. Fill in the details below.

                                                                           Date issued




                   Name                                                    MMIODIyrY



                   Number Street




                   City                    State    ZIP Code




                          Sign Below


              I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
              answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
              in connection withabankruptcy case        result in fines up to $250,000, or imprisonment for up to 20 years, or both.
              18 U.S.c. § 152,1341,1519, and 35 1.



              'C L&V y                                                                   x
                   Signature of Debtor I                                                     Signature of Debtor 2


                   Oate     D5               tq                                              Date______

              Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy ( Official Form 107)?

                    No
                    Yes



              Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
              UNo
              64   Yes. Name of person KENDRA           WILLIS                                                             Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                           Declaration, and Signature (Official Form 119).




       Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                   page 12
Filed 05/30/19                                                                   Case 19-23435                                                                         Doc 1



      Debtor 1          ANGELA                            R                    HARO
                          First Name                Middle Nrrree              Last Name

      Debtor 2
      (Spouse, it filing) First Name                Middle Wares               Lost Name


      United States Bankruptcy Court for the: Eastern Dtstnct of California

      Case number                                                                                                                                U   Check if this is an
      (If known)                                                                                                                                     amended filing




        Official Form 108
        Statement of Intention for Individuals Filing Under Chapter 7                                                                                          12/15

        If you are an individual filing under chapter 7, you must fill out this form if:
        • creditors have claims secured by your property, or
        •     you have leased personal property and the lease has not expired.
        You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
        If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
        Both debtors must sign and date the form.
        Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

                           List Your Creditors Who Have Secured Claims

            1. For any creditors that you listed in Part I of ScheduleD: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
               information below.

                   Identify the creditor and the property that is collateral               What do you intend to do with the property that   Did you claim the property
                                                                                           secures a debt?                                   as exempt on Schedule C?

                 Creditor's                                                                U Surrender the property.                         6d No
                 name:           CREDIT ACCEPTANCE CORP
                                                                                           U Retain the property and redeem it.              U Yes
                Description of TOYOTA CAMRY
                property                                                                   Ed Retain the property and enter into a
                securing debt:                                                                 Reaffirmation Agreement.
                                                                                           U   Retain the property and [explain]:



                Creditor's                                                                 U Surrender the property.                         U No
                name:
                                                                                           U Retain the property and redeem it.              U Yes
                 Description of
                 property                                                                  U Retain the property and enter into a
                 securing debt:                                                                Reaffirmation Agreement.
                                                                                           U   Retain the property and (explain):



                 Creditor's                                                                U Surrender the property.                         U No
                 name:
                                                                                           U Retain the property and redeem it.              U Yes
                 Description of
                 property                                                                  U Retain the property and enter into a
                 securing debt:                                                                Reaffirmation Agreement.
                                                                                           U   Retain the property and [explain]: -



                 Creditor's                                                                U   Surrender the property.                       U No
                 name:
                                                                                           U   Retain the property and redeem it.            U Yes
                 Description of
                 property                                                                  U   Retain the property and enter into a
                 securing debt:                                                                Reaffirmation Agreement.
                                                                                           U   Retain the property and [explain]: -



        Official Form 108                              Statement of Intention for Individuals Filing Under Chapter 7                                 page 1
Filed 05/30/19                                                               Case 19-23435                                                                  Doc 1
       Debtorl        ANGELA                               R                  HARO                       Case number
                      Feet   Name          Mkldte   amme       Leet Name




       •flTh          List Your Unexpired Personal Property Leases

        For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form beG),
        fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
        ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

             Describe your unexpired personal property leases                                                              Will the lease be assumed?

             Lessors name:                                                                                                 U No
                                                                                                                           U Yes
             Description of leased
             property:


             Lessors name:                                                                                                 U No
                                                                                                                           U Yes
             Description of leased
             property:


             Lessor's name:                                                                                                U No
             Description of leased                                                                                         U Yes
             property:



             Lessors name:                                                                                                 U No
                                                                                                                           U Yes
             Description of leased
             property:



             Lessors name:                                                                                                 U No
                                                                                                                           U Yes
             Description of leased
             property:


             Lessors name:                                                                                                 U   No

                                                                                                                           UYes
             Description of leased
             property:



             Lessors name:                                                                                                 u No
                                                                                                                           Uves
             Descnption of leased
             property:




                      Sign Below



           Under pena of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
           personal pr erty that is subject to an unex ired lease.



                        A       A /'-
            Signature of 'oeKt., 1 V
                                               ~                           x________

                                                                              Signature of Debtor 2

             Date
                     / DD
                          'l'l  I   YYYY
                                                                              Date___________
                                                                                   MM! DO! VYVY




      Official Form 108                                    Statement of Intention for Individuals Filing Under Chapter 7                   page 2
Filed 05/30/19                                                                    Case 19-23435                                                                          Doc 1


       Debtor 1              ANGELA                        R                  HARO
                             First Nonro              Middle Naren                Last Name

       Debtor 2
       (Spouse, if filing)   First Name               Middle Name                 Lost Nose


       United States Bankruptcy Court for the:   Eastern District of California


       Case number                                                                Chapter
        (If known)




      Official Form 119
      Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                                                          12115

      Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
      case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 2. A bankruptcy petition preparer who
      does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
      imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.




      •1T               Notice to Debtor



       Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
       filing or accept any compensation. A signed copy of this form must be filed with any document prepared.


              Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

                     whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

                     whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

                     whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

                     whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;

                     what tax consequences may arise because a case is filed under the Bankruptcy Code;

                     whether any tax daims may be discharged;

                     whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

                     how to characterize the nature of your interests in property or your debts; or

                     what procedures and rights apply in a bankruptcy case.




               The bankruptcy petition preparer           KENDRA WILLIS                                                                  has notified me of
                                                           Name

               any maximum allowable fee before preparing any document for filing or accepting any fee.




                                                               of
                                                                                                                 Date           II
                                                                                                                        p6t q C-1 q
                                                                                                                        MMJ D /YYVY




                                                                                                                 Date
                Signature of Debtor 2 acknowledging receipt of this notice                                              MM I DD / VYYY




      Official Form 119                                  Bankruptcy Petition Preparer's Notice, Declaration, and Signature                              page 1
Filed 05/30/19                                                                       Case 19-23435                                                                                           Doc 1


      Debtor I       ANGELA                              R                         HARO                                case number
                       First Name            Mdte Name        Last Name



      U FTI Declaration and Signature of the Bankruptcy Petition Preparer



       Under penalty of perjury, I declare that:

             am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

           I or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
           Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

           if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
           preparers may charge, I or my firm notified the debtor of the maximum amount before preparing any document for filing or before
           accepting any fee from the debtor.

           KENDRA WILLIS
           Printed name                                      Title, it any                        Firm name, if it appkes

            1660W LINNE RD STE J21
           Number                   Street

            TRACY                                        CA           95377                       2097409970
           City                                              State            ZIP Code            Contact phone


           I or my firm prepared the documents checked below and the completed declaration is made a part of each document that I check:
           (Check al/that apply.)

           Gd Voluntary Petition (Form 101)                                       Schedule I (Form 1061)                             U    Chapter 11 Statement of Your Current Monthly
                                                                                                                                          Income (Form 1228)
                  Statement About Your Social Secunt, Numbers                tI   Schedule J (Form 106J)
                  (Form 121)
                                                                                  Declaration About an Individual Debtor's
                                                                                                                                     U    Chapter 13 Statement of Your Current Monthly
                                                                                                                                          Income and Calculation of Commitment Period
           Gd Summary of Your Assets and Liabilities and                          Schedules (Form lOGDec)                                 (Form 122C-1)
                  Certain Statistical Information (Form 106Sum)

           Gd Schedule NB (Form 106AIB)
                                                                                  Statement of Financial Affairs (Form 107)          U    Chapter 13 Calculation of Your Disposable
                                                                                           of  Intnii,nfor  tndiuid,                      Income (Form 122C-2)
                                                                             -
                                                                                         "a
                  Schedule C (Form 106C)                                          Under Chapter 7 (Form 108)                              Application to Pay Filing Fee in Installments
                  Schedule D (Form 106D)                                          Chapter 7 Statement of Your Current
                                                                                                                                          (Form 103A)

                  Schedule E/F (Form 106EIF)
                                                                                  Monthly Income (Form 122A-1)i                      U    Application to Have Chapter 7 Filing Fee
                                                                             U    Statement of Exemption from Presumption                 Waived (Form 103B)
                  Schedule G (Form 106G)                                          of Abuse Under § 707(b)(2)                         21   A list of names and addresses of all creditors
           L1     Schedule H (Form 106H)                                          (Form 122A-lSupp)                                       (creditor or mailing matrix)
                                                                             U    Chapter 7 Means Test Calculation                   U    Other
                                                                                  (Form 122A-2)



           Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
           to which this declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C.                          §   110.



     C     SU
            V
                       "
             n—at'uret~ 6fht;a'gkr-upt~y pe on preparer or officer, prindpal, responsible                              umberErsowned
                                                                                                                                                          Date   05/21/2019
           person, or partner


            KENDRA WILLIS
            'rinted name



                                                                                                                                                          Date
           Signature of bankruplcy petition preparer or officer, principal, responsible              Social Security number of person who signed                 MM / DO I   YYYY
           person, or partner



           Printed name




      Official Form 119                                         Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                   page 2
Filed 05/30/19                                                                   Case 19-23435                                                                                         Doc 1


        Debtor   1        ANGELA                             R                   HARO
                            First Nurse              Middle Nurse                Last Name
                                                                                                                     Ed   1. There is no presumption of abuse.
        Debtor 2
        (Spouse, if filing) First Nurse              Middle Nurse                Last Nurse                                 The calculation to determine if a presumption of
                                                                                                                            abuse applies will be made under Chapter 7
        United States Bankruptcy Court for the: Eastern District of California                                              Means Test Calculation (Official Form 122A-2).

        Case number                                                                                                         The Means Test does not apply now because of
        (It known)
                                                                                                                            qualified military service but it could apply later.



                                                                                                                     U    Check if this is an amended filing



       Official Form I 22A-1
       Chapter 7 Statement of Your Current Monthly Income                                                                                                                      12115

      Be as complete and accurate as possible. If two mamed people are filing together, both are equally responsible for being accurate. If more
      space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
      additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
      do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
      Abuse Under S 707(b) (2) (Official Form 122A-1Supp) with this form.

      •nii               Calculate Your Current Monthly Income

        1. What is your marital and filing status? Check one only.
                     Not married. Fill out Column A, lines 2-11.
             U       Married and your spouse is filing with you. Fill out both Columns A and B. lines 2-11.

             U       Married and your spouse is NOT filing with you. You and your spouse are:

                     U    Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

                     U    Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                          under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                          spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

             Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
             bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
             August31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
             Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
             income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

                                                                                                                     Column A              Column B
                                                                                                                     Debtor I              Debtor 2 or
                                                                                                                                           non-filing spouse
             Your gross wages, salary, tips, bonuses, overtime, and commissions
             (before all payroll deductions).                                                                         $ 4051.80              $________

             Alimony and maintenance payments. Do not include payments from a spouse if
             Column B is filled in.                                                                                   $              0 $____
            All amounts from any source which are regularly paid for household expenses
            of you or your dependents, including child supporl Include regular contributions
            from an unmarried partner, members of your household, your dependents, parents,
            and roommates. Include regular contributions from a spouse only if Column B is not
            filled in. Do not include payments you listed on line 3.                                                  $              0       $
             Net income from operating a business, profession, Debtor I
                                                                                                  Debtor 2
             or farm
             Gross receipts (before all deductions)              $                                 $______
             Ordinary and necessary operating expenses                      - $______ - $______
                                                                                                             Copy
             Net monthly income from a business, profession, or farm                          0                                      0       $
                                                                                 $                $______    here+    $
             Net income from rental and other real property                  Debtor I             Debtor 2
             Gross receipts (before all deductions)
             Ordinary and necessary operating expenses

             Net monthly income from rental Or other real property                                           Copy
                                                                                              0$__           hem4$                   0      $____
                                                                                 $
             Interest, dividends, and royalties                                                                       $              0 $____



      Official Form 1 22A-1                             Chapter 7 Statement of Your Current Monthly Income                                                            page 1
Filed 05/30/19                                                                                                 Case 19-23435                                                                                         Doc 1

       Debtor I             ANGELA                                                 R                           HARO                   Case number(fflrm,wn)_______________________
                            First Name              Maidle Name                     Last Name


                                                                                                                                          Column A                   Column B
                                                                                                                                          Debtor 1                   Debtor 2 or
                                                                                                                                                                     non-filing spouse
            Unemployment compensation                                                                                                      $                 0          $__________
            Do not enter the amount if you contend that the amount received was a benefit
            under the Social Security Act. Instead, list it here ...............................+
                  Foryou ...................................... ............................................   $___________
                  Foryour spouse ...................................................................           $____________
            Pension or retirement income. Do not include any amount received that was a
            benefit under the Social Security Act.                                                                                         $                 0          $___________
            Income from all other sources not listed above. Specify the source and amount.
            Do not include any benefits received under the Social Security Act or payments received
            as a victim of a war crime, a crime against humanity, or international or domestic
            terrorism. If necessary, list other sources on a separate page and put the total below.

                                                                                                                                           $0                           $____
                                                                                                                                           $                 0          $____
             Total amounts from separate pages, if any.                                                                                   + $_________ 0             + $___________

            Calculate your total current monthly income. Add lines 2 through 10 for each                                                                                                       —
            column. Then add the total for Column A to the total for Column B.                                                              $_4051.80 +                 $                  0       $     4051.80
                                                                                                                                                                                                   Total current
                                                                                                                                                                                                   manthht inflame

       •flW-U Determine Whether the Means Test Applies to You

        12. Calculate your current monthly income for the year. Follow these steps:
                        Copy your total current monthly income from line 11. ............................................................... ................... copy line 11 here4            $       4051.80
                        Multiply by 12 (the number of months in a year)                                                                                                                        x 12
                        The result is your annual income for this part of the form.                                                                                                 12b.       $    48621.60

        13. Calculate the median family income that applies to you. Follow these steps:

            Fill in the state in which you live.                                                               CA

            Fill in the number of people in your household.                                                    2

            Fill in the median family income for your state and size of household. ........ . ............................................. ....................................... 13.        $ 65000.00
            To find a list of applicable median income amounts, go online using the link specified in the separate
            instructions for this form. This list may also be available at the bankruptcy clerk's office.
        14. How do the lines compare?

            14a.M Line 12b is less than or equal to line 13. On the top of page 1, check box 1. There is no presumption of abuse.
                  Go to Part 3.

            14b. U Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                   Go to Part 3 and fill out Form 122A-2.

                            Sign Below

                           By signing he, I declare                               penalty of peijury that the information on this statement and in any attachments is true and correct.


                                                                                                                               x
                                Signature of Debt                                                                                  Signature of Debtor 2

                                Datet)                                                                                             Date
                                     MPIIDD /YYYY                                                                                          MM/DD ,yyyy

                                 If you checked line 14a, do NOT fill out or file Form I 22A-2.

                                 If you checked line 14b, fill out Form 122A-2 and file it with this form.


       Official Form 122A-1                                                  Chapter 7 Statement of Your Current Monthly Income                                                                        page 2
Filed 05/30/19                                                                      Case 19-23435                                                                          Doc 1
            B2800 (Form 2800) (12/15)


                                                          United States Bankryptcy Court
                                                  1'SE1l\J                              District Of L)L,

             inreVl\rqii                                                                                                           CaseNo.__
                                       Debtor
                                                                                                                                   Chapter _______

                               DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
                  [Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 Us. C.                                 § 110(h) (2).]
                          Under 11 U.S.C. § 110(h), 1 declare under penalty of perjury that I am not an attorney or employee of an
                          attorney, that I prepared or caused to be prepared one or more documents for filing by the above-named
                          debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
                          the filing of the bankruptcy petition, or agreed to be paid to me, for services rendered on behalf of the
                          debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

             For document preparation services I have agreed to accept...                                                          $    f'oD
             Prior to the filing of this statement I have received..............

             BalanceDue.........................................................................................................

                          I have prepared or caused to b prepared the following documents (itemize):

              nd pro             A4116wing se i' ize    ~ ~                     -      M(ftQJ Cktpfr
                              e sourceoe compensation paid to me was:


                          The source of compensation to be paid to me is:
                             Debtor                              Other (specify)

                          The foregoing is a complete statement of any a greement or arrangement for payment to me for preparation
                          of th e petition fi led by th e debtor(s) in this bankruptcy case.

             6.           To my knowledge no other person has prepared for compensation a document for filing in connection with
                          this bankruptcy case except as listed below:

             NAME                                                              SOCIAL SECURITY NUMBER




                          Signature                                                                                                cy                Date
                                                                                     t5e7*
             Printed name and title, if any, of
                                                  i S                          Address
                                                                                                           Li1d                                                        q
             Bankruptcy Petition Preparer

             * If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal,
             responsible person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110).

             A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the Federal Rules of
             Bankruptcy Procedure may result in fines or imprisonment or both. 11 U.S.C. § 110; 18 US.C. § 156.
